Exhibit 10.3

PRIORITY LIEN DEBT

PLEDGE AND SECURITY AGREEMENT

dated as of December 21, 2007

between

EACH OF THE GRANTORS PARTY HERETO

and

THE BANK OF NEW YORK

as Priority Lien Collateral Trustee



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE SECTION 1. DEFINITIONS; GRANT OF SECURITY.    1   1.1    General
Definitions    1   1.2    Definitions; Interpretation    9 SECTION 2. GRANT OF
SECURITY.    10   2.1    Grant of Security    10   2.2    Certain Limited
Exclusions    11   2.3    Intercreditor Agreement    11 SECTION 3. SECURITY FOR
OBLIGATIONS; GRANTORS REMAIN LIABLE.    11   3.1    Security for Obligations   
11   3.2    Continuing Liability Under Collateral    12 SECTION 4.
REPRESENTATIONS AND WARRANTIES AND COVENANTS.    12   4.1    Generally.    12  
4.2    Equipment and Inventory    15   4.3    Receivables    17   4.4   
Investment Related Property.    19   4.5    Material Contracts    26   4.6   
Letter of Credit Rights    27   4.7    Intellectual Property.    27   4.8   
Commercial Tort Claims    32 SECTION 5. ACCESS; RIGHT OF INSPECTION AND FURTHER
ASSURANCES; ADDITIONAL GRANTORS    32   5.1    Access; Right of Inspection    32
  5.2    Further Assurances    32   5.3    Additional Grantors    33 SECTION 6.
COLLATERAL TRUSTEE APPOINTED ATTORNEY-IN-FACT.    34   6.1    Power of Attorney
   34   6.2    No Duty on the Part of Priority Lien Collateral Trustee or
Secured Parties    35 SECTION 7. REMEDIES.    35   7.1    Generally.    35   7.2
   Application of Proceeds    36   7.3    Sales on Credit    37   7.4    Deposit
Accounts.    37   7.5    Investment Related Property.    37   7.6   
Intellectual Property.    37 SECTION 8. COLLATERAL TRUSTEE.    39 SECTION 9.
CONTINUING SECURITY INTEREST; TRANSFER OF LOANS.    40 SECTION 10. STANDARD OF
CARE; COLLATERAL TRUSTEE MAY PERFORM.    40

 

i



--------------------------------------------------------------------------------

SECTION 11. MISCELLANEOUS.    41 SCHEDULE 4.1 — GENERAL INFORMATION    SCHEDULE
4.2 — LOCATION OF EQUIPMENT AND INVENTORY    SCHEDULE 4.4 — INVESTMENT RELATED
PROPERTY    SCHEDULE 4.5 — MATERIAL CONTRACTS    SCHEDULE 4.6 — DESCRIPTION OF
LETTERS OF CREDIT    SCHEDULE 4.7 — INTELLECTUAL PROPERTY—EXCEPTIONS    SCHEDULE
4.8 — COMMERCIAL TORT CLAIMS    EXHIBIT A — PLEDGE SUPPLEMENT    EXHIBIT B —
UNCERTIFICATED SECURITIES CONTROL AGREEMENT    EXHIBIT C — SECURITIES ACCOUNT
CONTROL AGREEMENT    EXHIBIT D — DEPOSIT ACCOUNT CONTROL AGREEMENT    EXHIBIT E
— TRADEMARK SECURITY AGREEMENT    EXHIBIT F — COPYRIGHT SECURITY AGREEMENT   
EXHIBIT G — PATENT SECURITY AGREEMENT   

 

ii



--------------------------------------------------------------------------------

This PRIORITY LIEN DEBT PLEDGE AND SECURITY AGREEMENT, dated as of December 21,
2007 (this “Agreement”), between EACH OF THE UNDERSIGNED, whether as an original
signatory hereto or as an Additional Grantor (as herein defined) (each, a
“Grantor”), and THE BANK OF NEW YORK, a New York banking corporation, as
collateral trustee for the Secured Parties (as herein defined) (in such capacity
as collateral trustee, the “Priority Lien Collateral Trustee”).

RECITALS:

WHEREAS, reference is made to that certain Term Loan Credit and Guaranty
Agreement, dated as of the date hereof (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among NEWPAGE CORPORATION, a Delaware corporation, as Borrower
(“NewPageCo”), NEWPAGE HOLDING CORPORATION, a Delaware corporation
(“NewPageHoldCo”), and CERTAIN SUBSIDIARIES OF NEWPAGECO, as Guarantors, the
various lenders party thereto from time to time (the “Lenders”), GOLDMAN SACHS
CREDIT PARTNERS, L.P. (“GSCP”), as Sole Lead Arranger, Sole Bookrunner, and as
Administrative Agent (in such capacity, the “Administrative Agent”), UBS
SECURITIES LLC, as Syndication Agent, and BARCLAYS BANK PLC, as Documentation
Agent;

WHEREAS, subject to the terms and conditions of the Credit Agreement, certain
Grantors may enter into one or more Hedge Agreements with one or more Lender
Counterparties;

WHEREAS, in consideration of the extensions of credit and other accommodations
of Lenders and Lender Counterparties as set forth in the Credit Agreement and
the Hedge Agreements, respectively, each Grantor has agreed to secure such
Grantor’s obligations under the Credit Documents and the Hedge Agreements as set
forth herein;

WHEREAS, reference is made to that certain Collateral Trust Agreement (as
amended, restated, supplemented or otherwise modified from time to time, the
“Collateral Trust Agreement”) dated as of May 2, 2005 by and among NewPageCo,
the Grantors from time to time party thereto, The Bank of New York, its
successors and assigns, as Collateral Trustee, the Senior Secured Floating Rate
Notes Trustee under the Senior Secured Floating Rate Notes, the Senior Secured
Fixed Rate Notes Trustee under the Senior Secured Fixed Rate Notes, and GSCP (as
Administrative Agent under the Original First Lien Term Loan Agreement); and

WHEREAS, in addition to the obligations under the Credit Agreement and the Hedge
Agreements referred to above, the Grantors may incur additional “Priority Lien
Obligations” (as defined in the Collateral Trust Agreement) and each Grantor has
agreed to secure such Grantor’s Priority Lien Obligations as set forth herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, each Grantor and the Priority Lien Collateral
Trustee agree as follows:

SECTION 1. DEFINITIONS; GRANT OF SECURITY.

 

  1.1 General Definitions. In this Agreement, the following terms shall have the
following meanings:



--------------------------------------------------------------------------------

“Account Debtor” shall mean each Person who is obligated on a Receivable or any
Supporting Obligation related thereto.

“Accounts” shall mean all “accounts” as defined in Article 9 of the UCC,
including Health-Care Insurance Receivables.

“Additional Grantors” shall have the meaning assigned in Section 5.3.

“Agreement” shall have the meaning set forth in the preamble.

“Assigned Agreements” shall mean, as to each Grantor, all agreements and
contracts to which such Grantor is a party as of the date hereof, or to which
such Grantor becomes a party after the date hereof, including, without
limitation, each Material Contract, as each such agreement may be amended,
supplemented or otherwise modified from time to time.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect (or any similar or equivalent
legislation as in effect in any applicable jurisdiction), or any successor
statutes.

“Chattel Paper” shall mean all “chattel paper” as defined in Article 9 of the
UCC, including, without limitation, “electronic chattel paper” or “tangible
chattel paper”, as each term is defined in Article 9 of the UCC.

“Closing Date” shall mean the date of this Agreement.

“Collateral” shall have the meaning assigned in Section 2.1.

“Collateral Account” shall mean any account established by the Priority Lien
Collateral Trustee.

“Collateral Trust Agreement” shall have the meaning set forth in the recitals.

“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, blueprints, technical specifications, manuals,
computer software, computer printouts, tapes, disks and related data processing
software and similar items that at any time evidence or contain information
relating to any of the Collateral or are otherwise necessary or helpful in the
collection thereof or realization thereupon.

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

“Commercial Tort Claims” shall mean all “commercial tort claims” as defined in
Article 9 of the UCC, including, without limitation, all commercial tort claims
listed on Schedule 4.8 (as such schedule may be amended or supplemented from
time to time).

“Commodities Accounts” (i) shall mean all “commodity accounts” as defined in
Article 9 of the UCC and (ii) shall include, without limitation, all of the
accounts listed on Schedule 4.4 under the heading “Commodities Accounts” (as
such schedule may be amended or supplemented from time to time).

 

2



--------------------------------------------------------------------------------

“Controlled Foreign Corporation” shall mean “controlled foreign corporation” as
defined in the Tax Code.

“Copyright Licenses” shall mean any and all written agreements containing the
express grant of any right in or to Copyrights (whether such Grantor is licensee
or licensor thereunder) including, without limitation, each agreement referred
to in Schedule 4.7(B) (as such schedule may be amended or supplemented from time
to time).

“Copyrights” shall mean all United States, Canadian and foreign copyrights
(including European Union Community designs), including but not limited to
copyrights in software and databases, whether registered or unregistered, and,
with respect to any and all of the foregoing: (i) all registrations and
applications therefor including, without limitation, the registrations and
applications referred to in Schedule 4.7(A) (as such schedule may be amended or
supplemented from time to time), (ii) all extensions and renewals thereof,
(iii) all rights corresponding thereto throughout the world, (iv) all rights to
sue for past, present and future infringements thereof, and (v) all Proceeds of
the foregoing, including, without limitation, licenses, royalties, income,
payments, claims, damages and proceeds of suit.

“Credit Agreement” shall have the meaning set forth in the recitals.

“Deposit Account Control Agreement” shall have the meaning assigned in Section
4.4.4(c).

“Deposit Accounts” (i) shall mean all “deposit accounts” as defined in Article 9
of the UCC and (ii) shall include, without limitation, all of the accounts
listed on Schedule 4.4 under the heading “Deposit Accounts” (as such schedule
may be amended or supplemented from time to time).

“Discharge of Priority Lien Obligations” shall have the meaning set forth in the
Collateral Trust Agreement.

“Documents” shall mean all “documents” as defined in Article 9 of the UCC.

“Equipment” shall mean: (i) all “equipment” as defined in Article 9 of the UCC,
(ii) all machinery, manufacturing equipment, data processing equipment,
computers, office equipment, furnishings, furniture, appliances, fixtures and
tools (in each case, regardless of whether characterized as equipment under the
UCC) and (iii) all accessions or additions thereto, all parts thereof, whether
or not at any time of determination incorporated or installed therein or
attached thereto, and all replacements therefor, wherever located, now or
hereafter existing, including any fixtures.

“Event of Default” means an “Event of Default” as defined in the Credit
Agreement or any other Priority Lien Documents which is no longer subject to any
cure or notice period.

“General Intangibles” (i) shall mean all “general intangibles” as defined in
Article 9 of the UCC, including “payment intangibles” also as defined in Article
9 of the UCC and (ii) shall include, without limitation, all interest rate or
currency protection or hedging arrangements, all tax refunds, all licenses,
permits, concessions and authorizations, all Assigned Agreements and all
Intellectual Property (in each case, regardless of whether characterized as
general intangibles under the UCC).

 

3



--------------------------------------------------------------------------------

“Goods” (i) shall mean all “goods” as defined in Article 9 of the UCC and
(ii) shall include, without limitation, all Inventory and Equipment (in each
case, regardless of whether characterized as goods under the UCC).

“Grantors” shall have the meaning set forth in the preamble.

“GSCP” shall have the meaning set forth in the recitals.

“Health-Care Insurance Receivable” shall mean all “health-care-insurance
receivable” as defined in Article 9 of the UCC.

“Instruments” shall mean all “instruments” as defined in Article 9 of the UCC.

“Insurance” shall mean (i) all insurance policies covering any or all of the
Collateral (regardless of whether the Priority Lien Collateral Trustee is the
loss payee thereof) and (ii) any key man life insurance policies.

“Intellectual Property” shall mean, collectively, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks, the Trademark
Licenses, the Trade Secrets, and the Trade Secret Licenses.

“Intercreditor Agreement” means the Intercreditor Agreement dated as of May 2,
2005, among NewPageCo, the Guarantors thereunder, JPMorgan Chase Bank, N.A., as
collateral agent under the Original Revolving Credit Agreement (including its
successors and assigns from time to time, the “Revolving Credit Agent”), and The
Bank of New York, as Priority Lien Collateral Trustee under the Original First
Lien Term Loan Agreement, including its successors and assigns from time to
time, which includes The Bank of New York as Priority Lien Collateral Trustee
under this Agreement and The Bank of New York, as Collateral Trustee (as defined
in the Collateral Trust Agreement), as it may be amended, supplemented or
otherwise modified from time to time.

“Inventory” shall mean (i) all “inventory” as defined in Article 9 of the UCC
and (ii) all goods held for sale or lease or to be furnished under contracts of
service or so leased or furnished, all raw materials, work in process, finished
goods, and materials used or consumed in the manufacture, packing, shipping,
advertising, selling, leasing, furnishing or production of such inventory or
otherwise used or consumed in any Grantor’s business; all such goods in which
any Grantor has an interest in mass or a joint or other interest or right of any
kind; and all such goods which are returned to or repossessed by any Grantor,
all computer programs embedded in any such goods and all accessions thereto and
products thereof (in each case, regardless of whether characterized as inventory
under the UCC).

“Investment Accounts” shall mean the Collateral Account, Securities Accounts,
Commodities Accounts and Deposit Accounts.

“Investment Related Property” shall mean: (i) all “investment property” (as such
term is defined in Article 9 of the UCC) and (ii) all of the following
(regardless of whether classified as investment property under the UCC): all
Pledged Equity Interests, Pledged Debt, the Investment Accounts and certificates
of deposit.

“Lenders” shall have the meaning set forth in the recitals.

 

4



--------------------------------------------------------------------------------

“Letter of Credit” shall mean “letter of credit” as defined in Article 9 of the
UCC.

“Letter of Credit Rights” shall mean “letter-of-credit right” as defined in
Article 9 of the UCC.

“Money” shall mean “money” as defined in the UCC.

“NewPageCo” shall have the meaning set forth in the recitals.

“NewPageHoldCo” shall have the meaning set forth in the recitals.

“Non-Assignable Contract” shall mean any agreement, contract or license to which
any Grantor is a party that by its terms purports to restrict or prevent the
assignment or granting of a security interest therein (either by its terms or by
any federal, state or provincial statutory prohibition or otherwise irrespective
of whether such prohibition or restriction is enforceable under Sections 9-406
through 409 of the UCC).

“Original First Lien Term Loan Agreement” shall mean that certain Term Loan
Credit and Guaranty Agreement, dated as of May 2, 2005, as amended, by and among
the NewPageCo, NewPageHoldCo and certain subsidiaries of NewPageCo, as
Guarantors, the financial institutions from time to time party thereto and GSCP,
as Administrative Agent, Joint Lead Arranger, Joint Bookrunner and
Co-Syndication Agent.

“Original Revolving Credit Agreement” shall mean that certain Revolving Credit
and Guaranty Agreement, dated as of May 2, 2005, as amended, by and among
NewPageCo, NewPageHoldCo and certain subsidiaries of NewPageCo, as Guarantors,
the financial institutions from time to time party thereto and GSCP, as
Administrative Agent, Joint Lead Arranger, Joint Bookrunner and Co-Syndication
Agent.

“Patent Licenses” shall mean all written agreements containing the express grant
of any right in or to Patents (whether such Grantor is licensee or licensor
thereunder) including, without limitation, each agreement referred to in
Schedule 4.7(D) (as such schedule may be amended or supplemented from time to
time).

“Patents” shall mean all United States, Canadian and foreign patents and
certificates of invention, or similar industrial property rights, and
applications for any of the foregoing, including, but not limited to: (i) each
patent and patent application referred to in Schedule 4.7(C) hereto (as such
schedule may be amended or supplemented from time to time), (ii) all reissues,
divisions, continuations, continuations-in-part, extensions, renewals, and
reexaminations thereof, (iii) all rights corresponding thereto throughout the
world, (iv) all inventions and improvements described therein, (v) all rights to
sue for past, present and future infringements thereof, (vi) all licenses,
claims, damages, and proceeds of suit arising therefrom, and (vii) all Proceeds
of the foregoing, including, without limitation, licenses, royalties, income,
payments, claims, damages, and proceeds of suit.

“Person” shall mean and include natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

 

5



--------------------------------------------------------------------------------

“Pledge Supplement” shall mean any supplement to this agreement in substantially
the form of Exhibit A.

“Pledged Debt” shall mean all Indebtedness owed to such Grantor, including,
without limitation, all Indebtedness described on Schedule 4.4(A) under the
heading “Pledged Debt” (as such schedule may be amended or supplemented from
time to time), issued by the obligors named therein, the instruments evidencing
such Indebtedness, and all interest, cash, instruments and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such Indebtedness.

“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and Pledged Trust Interests.

“Pledged LLC Interests” shall mean all interests in any limited liability
company including, without limitation, all limited liability company interests
listed on Schedule 4.4(A) under the heading “Pledged LLC Interests” (as such
schedule may be amended or supplemented from time to time) and the certificates,
if any, representing such limited liability company interests and any interest
of such Grantor on the books and records of such limited liability company or on
the books and records of any securities intermediary pertaining to such interest
and all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
limited liability company interests.

“Pledged Partnership Interests” shall mean all interests in any general
partnership, limited partnership, limited liability partnership or other
partnership including, without limitation, all partnership interests listed on
Schedule 4.4(A) under the heading “Pledged Partnership Interests” (as such
schedule may be amended or supplemented from time to time) and the certificates,
if any, representing such partnership interests and any interest of such Grantor
on the books and records of such partnership or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such partnership
interests.

“Pledged Stock” shall mean all shares of capital stock owned by such Grantor,
including, without limitation, all shares of capital stock described on Schedule
4.4(A) under the heading “Pledged Stock” (as such schedule may be amended or
supplemented from time to time), and the certificates, if any, representing such
shares and any interest of such Grantor in the entries on the books of the
issuer of such shares or on the books of any securities intermediary pertaining
to such shares, and all dividends, distributions, cash, warrants, rights,
options, instruments, securities and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such shares.

“Pledged Trust Interests” shall mean all interests in a Delaware business trust
or other trust including, without limitation, all trust interests listed on
Schedule 4.4(A) under the heading “Pledged Trust Interests” (as such schedule
may be amended or supplemented from time to time) and the certificates, if any,
representing such trust interests and any interest of such Grantor on the books
and records of such trust or on the books and records of any securities
intermediary pertaining to such interest and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such trust interests.

 

6



--------------------------------------------------------------------------------

“Priority Lien Collateral Trustee” shall have the meaning set forth in the
preamble.

“Priority Lien Documents” shall have the meaning set forth in the Intercreditor
Agreement.

“Priority Lien Obligations” shall mean, without duplication, (i) all Priority
Lien Obligations (as defined in the Collateral Trust Agreement), and (ii) all
Obligations (as defined in the Credit Agreement).

“Priority Lien Representative” shall have the meaning set forth in the
Collateral Trust Agreement.

“Proceeds” shall mean: (i) all “proceeds” as defined in Article 9 of the UCC,
(ii) payments or distributions made with respect to any Investment Related
Property and (iii) whatever is receivable or received when Collateral or
proceeds are sold, exchanged, collected or otherwise disposed of, whether such
disposition is voluntary or involuntary.

“Receivables” shall mean all rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including,
without limitation all such rights constituting or evidenced by any Account,
Chattel Paper, Instrument, General Intangible or Investment Related Property,
together with all of Grantor’s rights, if any, in any goods or other property
giving rise to such right to payment and all Collateral Support and Supporting
Obligations related thereto and all Receivables Records.

“Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of Grantor or
any computer bureau or agent from time to time acting for Grantor or otherwise,
(iii) all evidences of the filing of financing statements and the registration
of other instruments in connection therewith, and amendments, supplements or
other modifications thereto, notices to other creditors or secured parties, and
certificates, acknowledgments, or other writings, including, without limitation,
lien search reports, from filing or other registration officers, (iv) all credit
information, reports and memoranda relating thereto and (v) all other written or
nonwritten forms of information related in any way to the foregoing or any
Receivable.

“Record” shall have the meaning specified in Article 9 of the UCC.

“Revolving Credit Agent” shall have the meaning set forth in the Intercreditor
Agreement.

“Secured Obligations” shall have the meaning assigned in Section 3.1.

 

7



--------------------------------------------------------------------------------

“Secured Parties” shall mean each holder of a Priority Lien Obligations,
including, without limitation, Priority Lien Representatives, the Agents,
Lenders and the Lender Counterparties and shall include, without limitation, all
former Agents, Lenders and Lender Counterparties to the extent that any Priority
Lien Obligations owing to such Persons were incurred while such Persons were
Agents, Lenders or Lender Counterparties and such Priority Lien Obligations have
not been paid or satisfied in full.

“Securities” shall mean any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Accounts” (i) shall mean all “securities accounts” as defined in
Article 8 of the UCC and (ii) shall include, without limitation, all of the
accounts listed on Schedule 4.4(A) under the heading “Securities Accounts” (as
such schedule may be amended or supplemented from time to time).

“Supporting Obligation” shall mean all “supporting obligations” as defined in
Article 9 of the UCC.

“Tax Code” shall mean the United States Internal Revenue Code of 1986, as
amended from time to time.

“Trademark Licenses” shall mean any and all written agreements containing
express grant of any right in or to Trademarks (whether such Grantor is licensee
or licensor thereunder) including, without limitation, each agreement referred
to in Schedule 4.7(F) (as such schedule may be amended or supplemented from time
to time).

“Trademarks” shall mean all United States, Canadian and foreign trademarks,
trade names, corporate names, company names, business names, fictitious business
names, Internet domain names, service marks, certification marks, collective
marks, logos, other source or business identifiers, designs and general
intangibles of a like nature, all registrations and applications for any of the
foregoing including, but not limited to: (i) the registrations and applications
referred to in Schedule 4.7(E) (as such schedule may be amended or supplemented
from time to time), (ii) all extensions or renewals of any of the foregoing,
(iii) all of the goodwill of the business connected with the use of and
symbolized by the foregoing, (iv) the right to sue for past, present and future
infringement or dilution of any of the foregoing or for any injury to goodwill,
and (v) all Proceeds of the foregoing, including, without limitation, licenses,
royalties, income, payments, claims, damages, and proceeds of suit.

“Trade Secret Licenses” shall mean any and all written agreements containing the
express grant of any right in or to Trade Secrets (whether such Grantor is
licensee or licensor thereunder) including, without limitation, each agreement
referred to in Schedule 4.7(G) (as such schedule may be amended or supplemented
from time to time).

“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how whether or not such trade secret has been
reduced to a writing or other tangible form, including all documents and things
embodying, incorporating, or

 

8



--------------------------------------------------------------------------------

referring in any way to such trade secret, including but not limited to: (i) the
right to sue for past, present and future misappropriation or other violation of
any Trade Secret, and (ii) all Proceeds of the foregoing, including, without
limitation, licenses, royalties, income, payments, claims, damages, and proceeds
of suit.

“UCC” shall mean the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction and the Personal
Property Security Act (Nova Scotia), as applicable.

“United States” shall mean the United States of America.

1.2 Definitions; Interpretation. All capitalized terms used herein (including
the preamble and recitals hereto) and not otherwise defined herein shall have
the meanings ascribed thereto in the Credit Agreement as in effect on the date
hereof without giving effect to any amendments or modifications thereto or, if
not defined therein, in the UCC, which for greater certainty shall mean such
other similar or equivalent legislation as is in effect from time to time in any
other applicable jurisdiction, as applicable, provided that where such defined
terms have similar or analogous meanings or where parallel or like concepts for
such defined terms exist in such other similar or equivalent legislation to the
UCC, then such defined terms or parallel or like concepts shall import the
meanings and usages ascribed thereto in such other similar or equivalent
legislation. References to “Sections,” “Exhibits” and “Schedules” shall be to
Sections, Exhibits and Schedules, as the case may be, of this Agreement unless
otherwise specifically provided, and in particular references to “Articles”
and/or “Sections” which make reference to any particular piece of legislation or
statute, including without limitation, the Bankruptcy Code and/or the UCC shall
for greater certainty mean the equivalent section in the applicable piece of
legislation to the extent that the context implies reference to such other
similar or equivalent legislation as is in effect from time to time in any other
applicable jurisdiction, as applicable. Section headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose or be given any substantive effect.
Any of the terms defined herein may, unless the context otherwise requires, be
used in the singular or the plural, depending on the reference. The use herein
of the word “include” or “including”, when following any general statement, term
or matter, shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not nonlimiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter. If any conflict or inconsistency exists between this Agreement
and any Priority Lien Document, with respect to the parties thereto only, the
Priority Lien Document shall govern. Any references in this Agreement to
“Articles” and/or “Sections” which make reference to any particular piece of
legislation or statute, including without limitation, Bankruptcy Code and/or UCC
shall for greater certainty mean the equivalent section in the applicable piece
of legislation to the extent that the context implies reference to such other
similar or equivalent legislation as is in effect from time to time in any other
applicable jurisdiction, as applicable. Furthermore, where any such reference is
meant to apply to such other similar or equivalent legislation where such other
similar or equivalent legislation has parallel or like concepts, then such
references shall import such parallel or like concepts from such other similar
or equivalent legislation, as applicable.

 

9



--------------------------------------------------------------------------------

SECTION 2. GRANT OF SECURITY.

2.1 Grant of Security. Each Grantor hereby grants to the Priority Lien
Collateral Trustee a security interest in and continuing lien on all of such
Grantor’s right, title and interest in, to and under all personal property of
such Grantor, subject to the limitations set forth in Section 2.2, including,
but not limited to the following, in each case whether now owned or existing or
hereafter acquired or arising and wherever located (all of which being
hereinafter collectively referred to as the “Collateral”) and a security
interest is taken by the Priority Lien Collateral Trustee for its benefit and
for the benefit of the Secured Parties in all of such Grantor’s present and
after-acquired personal property:

(a) Accounts;

(b) Chattel Paper;

(c) Documents;

(d) General Intangibles;

(e) Goods;

(f) Instruments;

(g) Insurance;

(h) Intellectual Property;

(i) Investment Related Property;

(j) Letters of Credit and Letter of Credit Rights;

(k) Money;

(l) Receivables and Receivable Records;

(m) Commercial Tort Claims;

(n) to the extent not otherwise included above, all Collateral Records,
Collateral Support and Supporting Obligations relating to any of the foregoing;
and

(o) to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any of the foregoing.

Notwithstanding anything herein to the contrary, in no event shall any Priority
Lien Obligations that constitutes a “security” for purposes of the Securities
Act of 1933, as amended, be secured by any Separate Collateral (as defined in
the Collateral Trust Agreement).

In addition to the foregoing, Stora Enso Port Hawkesbury Limited (“SEPH”), as a
Grantor hereunder, hereby grants to BNY Trust Company of Canada, as subagent and
co-collateral trustee for The Bank of New York, as the Priority Lien Collateral
Trustee, a security interest in and continuing lien on all of such Grantor’s
right, title and interest in, to and under the Collateral, in each case whether
now owned or existing or hereafter acquired or arising and wherever located, and
a security interest is taken by BNY Trust Company of Canada, as subagent and
co-collateral trustee for The Bank of New York, as the Priority Lien Collateral
Trustee, for its

 

10



--------------------------------------------------------------------------------

benefit and for the benefit of the Secured Parties in all of such Grantor’s
present and after-acquired personal property, as security for the prompt and
complete payment or performance in full when due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise (including
the payment of amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. §362(a)
(and any successor provision thereof)), of all Priority Lien Obligations with
respect to every Grantor.

2.2 Certain Limited Exclusions. Notwithstanding anything herein to the contrary,
in no event shall the Collateral include or the security interest granted under
Section 2.1 hereof attach to (a) any lease, license, contract, Intellectual
Property, property rights or agreement to which any Grantor is a party or any of
its rights or interests thereunder if and for so long as the grant of such
security interest shall constitute or result in (i) the abandonment,
invalidation or unenforceability of any right, title or interest of any Grantor
therein or (ii) in a breach or termination pursuant to the terms of, or a
default under, any such lease, license, contract, property rights or agreement
(other than to the extent that any such term would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law (including the Bankruptcy Code) or principles of equity); provided, however
that the Collateral shall include and such security interest shall attach
immediately at such time as the condition causing such abandonment, invalidation
or unenforceability shall be remedied and to the extent severable, shall attach
immediately to any portion of such lease, license, contract, property rights or
agreement that does not result in any of the consequences specified in (i) or
(ii) above; (b) any of the outstanding capital stock of a Controlled Foreign
Corporation in excess of 65% of the voting power of all classes of capital stock
of such Controlled Foreign Corporation entitled to vote; provided that
immediately upon the amendment of the Tax Code to allow the pledge of a greater
percentage of the voting power of capital stock in a Controlled Foreign
Corporation without adverse tax consequences, the Collateral shall include, and
the security interest granted by each Grantor shall attach to, such greater
percentage of capital stock of each Controlled Foreign Corporation; provided
further that such exclusion provided in this clause (b) shall not apply to the
capital stock of Stora Enso Port Hawkesbury Limited, a Nova Scotia company all
of which capital stock is hereby pledged as security for the Priority Lien
Obligations; or (c) any Intellectual Property identified in Schedule 4.7(I).

2.3 Intercreditor Agreement. Notwithstanding anything herein to the contrary,
the lien and security interest granted to the Priority Lien Collateral Trustee
pursuant to this Agreement and the exercise of any right or remedy by the
Priority Lien Collateral Trustee hereunder are subject to the provisions of the
Intercreditor Agreement. In the event of any conflict between the terms of the
Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern and control. Any reference in this Agreement to a “first
priority lien” or words of similar effect in describing the security interests
created hereunder shall be understood to refer to such priority as set forth in
the Intercreditor Agreement. All representations, warranties and covenants in
this Agreement shall be subject to the provisions and qualifications set forth
in this Section 2.3.

SECTION 3. SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.

3.1 Security for Obligations. This Agreement secures, and the Collateral is
collateral security for, the prompt and complete payment or performance in full
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including the payment of amounts that would
become due but for the operation of the

 

11



--------------------------------------------------------------------------------

automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. §362(a)
(and any successor provisions thereof)), of all Priority Lien Obligations with
respect to every Grantor (the “Secured Obligations”).

3.2 Continuing Liability Under Collateral. Notwithstanding anything herein to
the contrary, (i) each Grantor shall remain liable for all obligations under the
Collateral and nothing contained herein is intended or shall be a delegation of
duties to the Priority Lien Collateral Trustee or any Secured Party, (ii) each
Grantor shall remain liable under each of the agreements included in the
Collateral, including, without limitation, any agreements relating to Pledged
Partnership Interests or Pledged LLC Interests, to perform all of the
obligations undertaken by it thereunder all in accordance with and pursuant to
the terms and provisions thereof and neither the Priority Lien Collateral
Trustee nor any Secured Party shall have any obligation or liability under any
of such agreements by reason of or arising out of this Agreement or any other
document related thereto nor shall the Priority Lien Collateral Trustee nor any
Secured Party have any obligation to make any inquiry as to the nature or
sufficiency of any payment received by it or have any obligation to take any
action to collect or enforce any rights under any agreement included in the
Collateral, including, without limitation, any agreements relating to Pledged
Partnership Interests or Pledged LLC Interests, and (iii) the exercise by the
Priority Lien Collateral Trustee of any of its rights hereunder shall not
release any Grantor from any of its duties or obligations under the contracts
and agreements included in the Collateral.

SECTION 4. REPRESENTATIONS AND WARRANTIES AND COVENANTS.

4.1 Generally.

(a) Representations and Warranties. Each Grantor hereby represents and warrants,
on the Closing Date, that:

(i) it owns the Collateral purported to be owned by it or otherwise has the
rights it purports to have in each item of Collateral free and clear of any and
all Liens, rights or claims of all other Persons other than Permitted Liens;

(ii) it has indicated on Schedule 4.1(A)(as such schedule may be amended or
supplemented from time to time): (w) the type of organization of such Grantor,
(x) the jurisdiction of organization of such Grantor, (y) its organizational
identification number and (z) the jurisdiction where the chief executive office
or its sole place of business is, and for the one-year period preceding the date
hereof has been, located;

(iii) the full legal name of such Grantor is as set forth on Schedule 4.1(A) and
it has not done in the last five (5) years, and does not do, business under any
other name (including any trade-name or fictitious business name) except for
those names set forth on Schedule 4.1(B) (as such schedule may be amended or
supplemented from time to time);

(iv) except as provided on Schedule 4.1(C), it has not changed its name,
jurisdiction of organization, chief executive office or sole place of business
(or principal residence if such Grantor is a natural person) or its corporate
structure in any way (e.g., by merger, consolidation, change in corporate form
or otherwise) within the past five (5) years;

 

12



--------------------------------------------------------------------------------

(v) other than in connection with Permitted Liens, it has not within the last
five (5) years become bound (whether as a result of merger or otherwise) as
debtor under a security agreement entered into by another Person, which has not
heretofore been terminated other than the agreements identified on Schedule
4.1(D) hereof (as such schedule may be amended or supplemented from time to
time);

(vi) with respect to each agreement identified on Schedule 4.1(D), it has
indicated on Schedule 4.1 (A) and Schedule 4.1(B) the information required
pursuant to Section 4.1(a)(ii), (iii) and (iv) with respect to the debtor under
each such agreement;

(vii)(u) upon the filing of all UCC financing statements naming each Grantor as
“debtor” and the Priority Lien Collateral Trustee as “secured party” and
describing the Collateral in the filing offices set forth opposite such
Grantor’s name on Schedule 4.1(E) hereof (as such schedule may be amended or
supplemented from time to time) and other filings delivered by each Grantor,
(v) upon delivery of all Instruments, Chattel Paper and certificated Pledged
Equity Interests and Pledged Debt, (w) upon sufficient identification of
Commercial Tort Claims, (x) upon execution of a control agreement establishing
the Priority Lien Collateral Trustee’s “control” (within the meaning of
Section 8-106, 9-106 or 9-104 of the UCC, as applicable) with respect to any
Investment Account, (y) upon consent of the issuer with respect to Letter of
Credit Rights, and (z) to the extent not solely subject to Article 9 of the UCC,
upon recordation of the security interests granted hereunder in Patents,
Trademarks and registered Copyrights in the applicable intellectual property
registries, including but not limited to the United States Patent and Trademark
Office and the United States Copyright Office, the security interests granted to
the Priority Lien Collateral Trustee hereunder constitute valid and perfected
first priority Liens (subject in the case of priority only to Permitted Liens
and to the rights of the United States government (including any agency or
department thereof) with respect to United States government Receivables) on all
of the Collateral;

(viii) after giving effect to the actions described in subsection (vii) above,
except as may be required, in connection with the disposition of any Investment
Related Property, by laws generally affecting the offering and sale of
Securities, all actions and consents, including all filings, notices,
registrations and recordings necessary or desirable for the exercise by the
Priority Lien Collateral Trustee of the voting or other rights provided for in
this Agreement or the exercise of remedies in respect of the Collateral have
been made or obtained;

(ix) other than the financing statements filed in favor of the Priority Lien
Collateral Trustee, no effective UCC financing statement, fixture filing or
other instrument similar in effect under any applicable law covering all or any
part of the Collateral is on file in any filing or recording office except for
(x) financing statements for which proper termination statements have been
delivered to the Priority Lien Collateral Trustee for filing and (y) financing
statements filed in connection with Permitted Liens;

(x) no authorization, approval or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body (other than those which have
been obtained) is required for either (i) the pledge or grant by any Grantor of
the Liens purported to be created in favor of the Priority Lien Collateral
Trustee hereunder or

 

13



--------------------------------------------------------------------------------

(ii) the exercise by Priority Lien Collateral Trustee of any rights or remedies
in respect of any Collateral (whether specifically granted or created hereunder
or created or provided for by applicable law), except (A) for the filings
contemplated by clause (vii) above and (B) as may be required, in connection
with the disposition of any Investment Related Property, by laws generally
affecting the offering and sale of Securities;

(xi) all written information supplied by any Grantor with respect to any of the
Collateral (in each case taken as a whole with respect to any particular
Collateral) is accurate and complete in all material respects;

(xii) none of the Collateral constitutes, or is the Proceeds of, “farm products”
(as defined in the UCC);

(xiii) it does not own any “As-extracted collateral” (as defined in the UCC) or
any timber to be cut other than the “As-extracted collateral” and the timber
located on the real property as described on Schedule 4.1(F) hereof;

(xiv) except as described on Schedule 4.1(D), such Grantor has not become bound
as a debtor, either by contract or by operation of law, by a security agreement
previously entered into by another Person; and

(xv) such Grantor has been duly organized as an entity of the type as set forth
opposite such Grantor’s name on Schedule 4.1(A) solely under the laws of the
jurisdiction as set forth opposite such Grantor’s name on Schedule 4.1(A) and
remains duly existing as such. Such Grantor has not filed any certificates of
domestication, transfer or continuance in any other jurisdiction.

(b) Covenants and Agreements. Each Grantor hereby covenants and agrees that:

(i) except for the security interest created by this Agreement, it shall not
create or suffer to exist any Lien upon or with respect to any of the
Collateral, except Permitted Liens, and such Grantor shall defend the Collateral
against all Persons at any time claiming any interest therein;

(ii) it shall not produce, use or permit any Collateral to be used unlawfully or
in violation of any provision of this Agreement or any applicable statute,
regulation or ordinance or any policy of insurance covering the Collateral if
such violation could reasonably be expected to have a Material Adverse Effect;

(iii) it shall not change such Grantor’s name, identity, corporate structure
(e.g., by merger, consolidation, change in corporate form or otherwise), sole
place of business, chief executive office, type of organization or jurisdiction
of organization or establish any trade names unless it shall have (a) notified
the Priority Lien Collateral Trustee in writing, by executing and delivering to
the Priority Lien Collateral Trustee a completed Pledge Supplement,
substantially in the form of Exhibit A attached hereto, together with all
Supplements to Schedules thereto, at least fifteen (15) days prior to any such
change or establishment, identifying such new proposed name, identity, corporate
structure, sole place of business, chief executive office or jurisdiction of
organization or trade name and providing such other information in connection
therewith as the Priority Lien Collateral Trustee may reasonably request and
(b) taken all actions

 

14



--------------------------------------------------------------------------------

necessary or advisable to maintain the continuous validity, perfection and the
same or better priority of the Priority Lien Collateral Trustee’s security
interest in the Collateral intended to be granted and agreed to hereby;

(iv) if the Priority Lien Collateral Trustee or any other Secured Party gives
value to enable Grantor to acquire rights in or the use of any Collateral, it
shall use such value for such purposes and such Grantor further agrees that
repayment of any Obligation shall apply on a “first-in, first-out” basis so that
the portion of the value used to acquire rights in any Collateral shall be paid
in the chronological order such Grantor acquired rights therein;

(v) it shall pay promptly when due all property and other taxes, assessments and
governmental charges or levies imposed upon, and all claims (including claims
for labor, materials and supplies) against, the Collateral, except to the extent
the validity thereof is being contested in good faith and as otherwise provided
in the Priority Lien Documents; provided, such Grantor shall in any event pay
such taxes, assessments, charges, levies or claims not later than five (5) days
prior to the date of any proposed sale under any judgment, writ or warrant of
attachment entered or filed against such Grantor or any of the Collateral as a
result of the failure to make such payment;

(vi) upon such Grantor or any Senior Officer of such Grantor obtaining actual
knowledge thereof, it shall promptly notify the Priority Lien Collateral Trustee
in writing of any event that would reasonably be expected to have a Material
Adverse Effect on the value of the Collateral or any material portion thereof,
the ability of any Grantor or the Priority Lien Collateral Trustee to dispose of
the Collateral or any material portion thereof, or the rights and remedies of
the Priority Lien Collateral Trustee in relation thereto, including, without
limitation, the levy of any legal process against the Collateral or any portion
thereof;

(vii) it shall not take or permit any action which would reasonably be expected
to materially impair the Priority Lien Collateral Trustee’s rights in the
Collateral; and

(viii) it shall not sell, transfer or assign (by operation of law or otherwise)
any Collateral except as otherwise permitted in accordance with each of the
Priority Lien Documents.

4.2 Equipment and Inventory.

(a) Representations and Warranties. Each Grantor represents and warrants, on the
Closing Date, that:

(i) all of the Equipment and Inventory (other than Equipment and Inventory in
transit) included in the Collateral is kept for the past four (4) years only at
the locations specified in Schedule 4.2 (as such schedule may be amended or
supplemented from time to time);

(ii) any Goods now or hereafter produced by any Grantor included in the
Collateral have been and will be produced in compliance with the requirements of
the Fair Labor Standards Act, as amended; and

 

15



--------------------------------------------------------------------------------

(iii) except as set forth in Schedule 4.2, none of the Inventory or Equipment is
in the possession of an issuer of a negotiable document (as defined in
Section 7-104 of the UCC) therefor or otherwise in the possession of a bailee or
a warehouseman.

(b) Covenants and Agreements. Each Grantor covenants and agrees that:

(i) other than Inventory and Equipment in transit or sold to customers in the
ordinary course of business, it shall keep the Equipment, Inventory and any
Documents evidencing any Equipment and Inventory in the locations specified on
Schedule 4.2 (as such schedule may be amended or supplemented from time to time)
unless, with respect to any location at which Equipment or Inventory having a
value in excess of $500,000 is located, it shall have (a) notified the Priority
Lien Collateral Trustee in writing, by executing and delivering to the Priority
Lien Collateral Trustee an Officer’s Certificate (as defined in the Collateral
Trust Agreement), and a completed Pledge Supplement, substantially in the form
of Exhibit A attached hereto, together with all Supplements to Schedules
thereto, at least fifteen (15) days prior to any change in locations,
identifying such change in the location of and the new location of such
Collateral, and providing such other information in connection therewith as the
Priority Lien Collateral Trustee may reasonably request and (b) taken all
actions necessary or advisable to maintain the continuous validity, perfection
and the same or better priority of the Priority Lien Collateral Trustee’s
security interest in the Collateral intended to be granted and agreed to hereby,
or to enable the Priority Lien Collateral Trustee to exercise and enforce its
rights and remedies hereunder, with respect to such Equipment and Inventory;

(ii) it shall keep correct and accurate records of the Inventory, as is
customarily maintained under similar circumstances by Persons of established
reputation engaged in a similar business, and in any event in conformity with
GAAP;

(iii) it shall not deliver any Document evidencing any Equipment and Inventory
to any Person other than the issuer of such Document (or to a shipper or freight
forwarder acting on such Grantor’s behalf in the ordinary course of business) to
claim the Goods evidenced therefor or the Priority Lien Collateral Trustee;

(iv) if any Equipment or Inventory having a value in excess of (x) $500,000 in
the case of Equipment or (y) 750,000 in the case of Inventory in the aggregate
is in possession or control of any third party (other than Equipment and
Inventory in transit and customers purchasing inventory in the ordinary course
of business), each Grantor shall join with the Priority Lien Collateral Trustee
in notifying the third party of the Priority Lien Collateral Trustee’s security
interest and obtaining an acknowledgment from the third party that it is holding
the Equipment and Inventory for the benefit of the Priority Lien Collateral
Trustee; and

(v) with respect to any item of Equipment having a value in excess of $100,000
individually or any items of Equipment having a value in excess of $500,000 in
the aggregate, which is covered by a certificate of title under a statute of any
jurisdiction under the law of which indication of a security interest on such
certificate is required as a condition of perfection thereof, upon the
reasonable request of the Priority Lien Collateral Trustee, (A) provide
information with respect to any such Equipment, (B) execute and file with the
registrar of motor vehicles or other appropriate authority in such

 

16



--------------------------------------------------------------------------------

jurisdiction an application or other document requesting the notation or other
indication of the security interest created hereunder on such certificate of
title, and (C) deliver to the Priority Lien Collateral Trustee copies of all
such applications or other documents filed during such calendar quarter and
copies of all such certificates of title issued during such calendar quarter
indicating the security interest created hereunder in the items of Equipment
covered thereby.

4.3 Receivables.

(a) Representations and Warranties. Each Grantor represents and warrants, on the
Closing Date, that:

(i) each Receivable (a) is the legal, valid and binding obligation of the
Account Debtor in respect thereof, representing an unsatisfied obligation of
such Account Debtor, (b) is enforceable in accordance with its terms except as
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws, (c) is not subject to any setoffs, defenses, taxes or
counterclaims that have not been disclosed to the Priority Lien Collateral
Trustee (except with respect to refunds, returns and allowances in the ordinary
course of business) and (d) is in compliance in all material respects with all
applicable laws, whether federal, state, provincial, local or foreign;

(ii) none of the Account Debtors in respect of any Receivable in excess of
$1,000,000 individually or $2,000,000 in the aggregate is the government of the
United States, any agency or instrumentality thereof, any state, province or
municipality or any foreign sovereign; and

(iii) no Receivable is evidenced by, or constitutes, an Instrument or Chattel
Paper which has not been delivered to, or otherwise subjected to the control of,
the Priority Lien Collateral Trustee to the extent required by, and in
accordance with Section 4.3(c).

(b) Covenants and Agreements: Each Grantor hereby covenants and agrees that:

(i) it shall keep and maintain at its own cost and expense satisfactory and
complete records of the Receivables, including, but not limited to, the
originals of all documentation with respect to all Receivables and records of
all payments received and all credits granted on the Receivables, all
merchandise returned and all other dealings therewith;

(ii) it shall mark conspicuously, in form and manner reasonably satisfactory to
the Priority Lien Collateral Trustee, all Chattel Paper and Instruments (other
than any delivered to the Priority Lien Collateral Trustee (or its agent or
designee) as provided herein), as well as the Receivables Records with an
appropriate reference to the fact that the Priority Lien Collateral Trustee has
a security interest therein;

(iii) it shall perform in all material respects all of its obligations with
respect to the Receivables, except to the extent being contested in good faith,
so long as adequate reserve or other appropriate provision, as shall be required
in conformity with GAAP, shall have been made therefor;

 

17



--------------------------------------------------------------------------------

(iv) other than in the ordinary course of business as generally conducted by it
on and prior to the date hereof, and except as otherwise provided in subsection
(v) below, following an Event of Default, such Grantor shall not (w) grant any
extension or renewal of the time of payment of any Receivable, (x) compromise or
settle any dispute, claim or legal proceeding with respect to any Receivable for
less than the total unpaid balance thereof, (y) release, wholly or partially,
any Person liable for the payment thereof, or (z) allow any credit or discount
thereon;

(v) except as otherwise provided in this subsection, each Grantor shall continue
to collect all amounts due or to become due to such Grantor under the
Receivables and any Supporting Obligation and diligently exercise each material
right it may have under any Receivable, any Supporting Obligation or Collateral
Support, in each case, at its own expense, and in connection with such
collections and exercise, such Grantor shall take such action as such Grantor
may deem necessary or advisable. Notwithstanding the foregoing, the Priority
Lien Collateral Trustee shall have the right following an Event of Default to
notify, or require any Grantor to notify, any Account Debtor of the Priority
Lien Collateral Trustee’s security interest in the Receivables and any
Supporting Obligation and, in addition, at any time following the occurrence and
during the continuation of an Event of Default, the Priority Lien Collateral
Trustee may: (1) direct the Account Debtors under any Receivables to make
payment of all amounts due or to become due to such Grantor thereunder directly
to the Priority Lien Collateral Trustee; (2) notify, or require any Grantor to
notify, each Person maintaining a lockbox or similar arrangement to which
Account Debtors under any Receivables have been directed to make payment to
remit all amounts representing collections on checks and other payment items
from time to time sent to or deposited in such lockbox or other arrangement
directly to the Priority Lien Collateral Trustee; and (3) enforce, at the
expense of such Grantor, collection of any such Receivables and to adjust,
settle or compromise the amount or payment thereof, in the same manner and to
the same extent as such Grantor might have done. If the Priority Lien Collateral
Trustee notifies any Grantor that it has elected to collect the Receivables in
accordance with the preceding sentence, any payments of Receivables received by
such Grantor shall be forthwith (and in any event within two (2) Business Days)
deposited by such Grantor in the exact form received, duly indorsed by such
Grantor to the Priority Lien Collateral Trustee if required, in the Collateral
Account maintained under the sole dominion and control of the Priority Lien
Collateral Trustee, and until so turned over, all amounts and proceeds
(including checks and other instruments) received by such Grantor in respect of
the Receivables, any Supporting Obligation or Collateral Support shall be
received in trust for the benefit of the Priority Lien Collateral Trustee
hereunder and shall be segregated from other funds of such Grantor and such
Grantor shall not adjust, settle or compromise the amount or payment of any
Receivable, or release wholly or partly any Account Debtor or obligor thereof,
or allow any credit or discount thereon; and

(vi) it shall use its best efforts to keep in full force and effect any
Supporting Obligation or Collateral Support relating to any Receivable.

(c) Delivery and Control of Receivables. With respect to any Receivables in
excess of $500,000 individually or $1,000,000 in the aggregate that is evidenced
by, or constitutes, Chattel Paper or Instruments, each Grantor shall cause each
originally executed copy thereof to be delivered to the Priority Lien Collateral
Trustee (or its agent or designee) appropriately indorsed to the Priority Lien
Collateral Trustee or indorsed in blank: (i) with respect to any such
Receivables in existence on the date hereof, on or prior to the date hereof and

 

18



--------------------------------------------------------------------------------

(ii) with respect to any such Receivables hereafter arising, within ten
(10) days of such Grantor acquiring rights therein. With respect to any
Receivables in excess of $500,000 individually or $1,000,000 in the aggregate
which would constitute “electronic chattel paper” under Article 9 of the UCC,
each Grantor shall take all steps necessary to give the Priority Lien Collateral
Trustee (or its agent or designee) control over such Receivables (within the
meaning of Section 9-105 of the UCC): (i) with respect to any such Receivables
in existence on the date hereof, on or prior to the date hereof and (ii) with
respect to any such Receivables hereafter arising, within ten (10) days of such
Grantor acquiring rights therein. Any Receivable not otherwise required to be
delivered or subjected to the control of the Priority Lien Collateral Trustee
(or its agent or designee) in accordance with this subsection (c) shall be
delivered or subjected to such control upon request of the Priority Lien
Collateral Trustee.

4.4 Investment Related Property.

4.4.1 Investment Related Property Generally

(a) Covenants and Agreements. Each Grantor hereby covenants and agrees that:

(i) in the event it acquires rights in any Investment Related Property after the
date hereof, it shall deliver to the Priority Lien Collateral Trustee a
completed Pledge Supplement, substantially in the form of Exhibit A attached
hereto, together with all Supplements to Schedules thereto, reflecting such new
Investment Related Property and all other Investment Related Property.
Notwithstanding the foregoing, it is understood and agreed that the security
interest of the Priority Lien Collateral Trustee shall attach to all Investment
Related Property immediately upon any Grantor’s acquisition of rights therein
and shall not be affected by the failure of any Grantor to deliver a supplement
to Schedule 4.4 as required hereby;

(ii) except as provided in the next sentence, in the event such Grantor receives
any dividends, interest or distributions on any Investment Related Property, or
any securities or other property upon the merger, consolidation, liquidation or
dissolution of any issuer of any Investment Related Property, then (a) such
dividends, interest or distributions and securities or other property shall be
included in the definition of Collateral without further action and (b) such
Grantor shall immediately take all steps, if any, necessary or advisable to
ensure the validity, perfection, priority and, if applicable, control of the
Priority Lien Collateral Trustee over such Investment Related Property
(including, without limitation, delivery thereof to the Priority Lien Collateral
Trustee) and pending any such action such Grantor shall be deemed to hold such
dividends, interest, distributions, securities or other property in trust for
the benefit of the Priority Lien Collateral Trustee and shall segregate such
dividends, distributions, Securities or other property from all other property
of such Grantor. Notwithstanding the foregoing, so long as no Event of Default
shall have occurred and be continuing, the Priority Lien Collateral Trustee
authorizes each Grantor to retain all ordinary cash dividends and distributions
paid by the issuer and all scheduled payments of interest and principal; and

(iii) each Grantor consents to the grant by each other Grantor of a Security
Interest in all Investment Related Property to the Priority Lien Collateral
Trustee.

 

19



--------------------------------------------------------------------------------

(b) Delivery and Control.

(i) Unless prohibited by the Organizational Documents of the issuer of any
Investment Related Property with respect to a joint venture of such Grantor,
each Grantor agrees that with respect to any Investment Related Property in
which it currently has rights it shall comply with the provisions of this
Section 4.4.1(b) on or before the Closing Date and with respect to any
Investment Related Property hereafter acquired by such Grantor it shall comply
with the provisions of this Section 4.4.1(b) promptly upon acquiring rights
therein, in each case in form and substance satisfactory to the Priority Lien
Collateral Trustee. With respect to any Investment Related Property in a
principal amount in excess of $5,000 individually that is represented by a
certificate or that is an “instrument” (other than any Investment Related
Property credited to a Securities Account), subject to the terms of the
Intercreditor Agreement, it shall cause such certificate or instrument to be
delivered to the Priority Lien Collateral Trustee, indorsed in blank by an
“effective indorsement” (as defined in Section 8-107 of the UCC), regardless of
whether such certificate constitutes a “certificated security” for purposes of
the UCC. With respect to any Investment Related Property that is an
“uncertificated security” for purposes of the UCC (other than any
“uncertificated securities” credited to a Securities Account), it shall cause
the issuer of such uncertificated security to either, subject to the terms of
the Intercreditor Agreement, (i) register the Priority Lien Collateral Trustee
as the registered owner thereof on the books and records of the issuer or
(ii) execute an agreement substantially in the form of Exhibit B hereto,
pursuant to which such issuer agrees to comply with the Priority Lien Collateral
Trustee’s instructions with respect to such uncertificated security without
further consent by such Grantor.

(c) Voting and Distributions.

(i) So long as no Event of Default shall have occurred and be continuing:

 

  (1) except as otherwise provided under the covenants and agreements relating
to Investment Related Property in this Agreement or elsewhere herein or in the
Priority Lien Documents, each Grantor shall be entitled to exercise or refrain
from exercising any and all voting and other consensual rights pertaining to the
Investment Related Property or any part thereof for any purpose not inconsistent
with the terms of this Agreement or the Priority Lien Documents; provided, no
Grantor shall exercise or refrain from exercising any such right if the Priority
Lien Collateral Trustee shall have notified such Grantor (such notice to be
given by the Priority Lien Collateral Trustee upon receipt of a written
instruction from the Requisite Lenders or the Administrative Agent) that, in the
Priority Lien Collateral Trustee’s reasonable judgment, such action would have a
Material Adverse Effect on the value of the Investment Related Property or any
part thereof; and provided further, such Grantor shall give the Priority Lien
Collateral Trustee at least five (5) Business Days prior written notice of the
manner in which it intends to exercise, or the reasons for refraining from
exercising, any such right; it being understood, however, that neither the
voting by such Grantor of any Pledged Stock for, or such Grantor’s consent to,
the election of directors (or similar governing body) at a regularly scheduled
annual or other meeting of stockholders or with respect to routine matters at
any such meeting, nor such Grantor’s consent to or approval of any action
otherwise permitted under this Agreement and the Priority Lien Documents, shall
be deemed inconsistent with the terms of this Agreement or the Priority Lien
Documents within the meaning of this Section 4.4(c)(i)(1), and no notice of any
such voting or consent need be given to the Priority Lien Collateral Trustee;
and

 

20



--------------------------------------------------------------------------------

  (2) the Priority Lien Collateral Trustee shall promptly execute and deliver
(or cause to be executed and delivered) to each Grantor all proxies, and other
instruments as such Grantor may from time to time reasonably request for the
purpose of enabling such Grantor to exercise the voting and other consensual
rights when and to the extent which it is entitled to exercise pursuant to
clause (1) above;

 

  (3) Upon the occurrence and during the continuation of an Event of Default and
any Grantors’ receipt of notice of exercise by the Priority Lien Collateral
Trustee of any powers, rights, privileges and remedies available upon the
occurrence and during the continuance of an Event of Default, subject to the
terms of the Intercreditor Agreement:

 

  (A) all rights of each Grantor to exercise or refrain from exercising the
voting and other consensual rights which it would otherwise be entitled to
exercise pursuant hereto shall cease and all such rights shall thereupon become
vested in the Priority Lien Collateral Trustee who shall thereupon have the sole
right to exercise such voting and other consensual rights; and

 

  (B) in order to permit the Priority Lien Collateral Trustee to exercise the
voting and other consensual rights which it may be entitled to exercise pursuant
hereto and to receive all dividends and other distributions which it may be
entitled to receive hereunder: (1) each Grantor shall promptly execute and
deliver (or cause to be executed and delivered) to the Priority Lien Collateral
Trustee all proxies, dividend payment orders and other instruments as the
Priority Lien Collateral Trustee may from time to time reasonably request and
(2) each Grantor acknowledges that the Priority Lien Collateral Trustee may
utilize the power of attorney set forth in Section 6.1.

4.4.2 Pledged Equity Interests

(a) Representations and Warranties. Each Grantor hereby represents and warrants,
on the Closing Date and after giving effect to the Stora Enso Acquisition, that:

(i) Schedule 4.4(A) (as such schedule may be amended or supplemented from time
to time) sets forth under the headings “Pledged Stock,” “Pledged LLC Interests,”
“Pledged Partnership Interests” and “Pledged Trust Interests,” respectively, all
of the Pledged Stock, Pledged LLC Interests, Pledged Partnership Interests and
Pledged Trust Interests owned by any Grantor and such Pledged Equity Interests
constitute the percentage of issued and outstanding shares of stock, percentage
of membership interests, percentage of partnership interests or percentage of
beneficial interest of the respective issuers thereof indicated on such
Schedule;

(ii) except as set forth on Schedule 4.4(B), it has not acquired any equity
interests of another entity or substantially all the assets of another entity
within the past five (5) years;

 

21



--------------------------------------------------------------------------------

(iii) it is the record and beneficial owner of the Pledged Equity Interests free
of all Liens, rights or claims of other Persons other than Permitted Liens and
there are no outstanding warrants, options or other rights to purchase, or
shareholder, voting trust or similar agreements outstanding with respect to, or
property that is convertible into, or that requires the issuance or sale of, any
Pledged Equity Interests;

(iv) without limiting the generality of Section 4.1(a)(v), no consent of any
Person including any other general or limited partner, any other member of a
limited liability company, any other shareholder or any other trust beneficiary
is necessary or desirable in connection with the creation, perfection or first
priority status of the security interest of the Priority Lien Collateral Trustee
in any Pledged Equity Interests or the exercise by the Priority Lien Collateral
Trustee of the voting or other rights provided for in this Agreement or the
exercise of remedies in respect thereof;

(v) none of the Pledged LLC Interests nor Pledged Partnership Interests are or
represent interests in issuers that: (a) are registered as investment companies
or (b) are dealt in or traded on securities exchanges or markets; and

(vi) except as otherwise set forth on Schedule 4.4(C), all of the Pledged LLC
Interests and Pledged Partnership Interests are or represent interests in
issuers that have opted to be treated as securities under the uniform commercial
code of any jurisdiction.

(b) Covenants and Agreements. Each Grantor hereby covenants and agrees that:

(i) without the prior written consent of the Priority Lien Collateral Trustee,
it shall not vote to enable or take any other action to: (a) amend or terminate
any partnership agreement, limited liability company agreement, certificate of
incorporation, by-laws or other organizational documents in any way that
materially changes the rights of such Grantor with respect to any Investment
Related Property or adversely affects the validity, perfection or priority of
the Priority Lien Collateral Trustee’s security interest, (b) permit any issuer
of any Pledged Equity Interest to issue any additional stock, partnership
interests, limited liability company interests or other equity interests of any
nature or to issue securities convertible into or granting the right of purchase
or exchange for any stock or other equity interest of any nature of such issuer,
except to another Grantor who has caused such property to become subjected to a
perfected Lien thereon in favor of the Priority Lien Collateral Trustee, and
except as otherwise permitted under the Priority Lien Documents, (c) other than
as permitted under the Priority Lien Documents, permit any issuer of any Pledged
Equity Interest to dispose of all or a material portion of their assets,
(d) waive any default under or breach of any terms of organizational document
relating to the issuer of any Pledged Equity Interest or the terms of any
Pledged Debt, or (e) cause any issuer of any Pledged Partnership Interests or
Pledged LLC Interests which are not securities (for purposes of the UCC) on the
date hereof to elect or otherwise take any action to cause such Pledged
Partnership Interests or Pledged LLC Interests to be treated as securities for
purposes of the UCC; provided, however, notwithstanding the foregoing, if any
issuer of any Pledged Partnership Interests or Pledged LLC Interests takes any
such action in violation of the foregoing in this clause (e), such Grantor shall
promptly notify the Priority Lien Collateral Trustee in writing of any such
election or action and, in such event, shall take all steps necessary or
advisable to establish the Priority Lien Collateral Trustee’s “control” thereof;

 

22



--------------------------------------------------------------------------------

(ii) it shall comply with all of its obligations under any partnership agreement
or limited liability company agreement relating to Pledged Partnership Interests
or Pledged LLC Interests except to the extent being contested in good faith, so
long as adequate reserve or other appropriate provision, as shall be required in
GAAP, shall have been made therefore, and shall enforce all of its material
rights with respect to any Investment Related Property;

(iii) unless otherwise permitted under the Priority Lien Documents, without the
prior written consent of the Priority Lien Collateral Trustee, it shall not
permit any issuer of any Pledged Equity Interest to merge or consolidate unless
(i) such issuer creates a security interest that is perfected by a filed
financing statement (that is not effective solely under section 9-508 of the
UCC) in collateral in which such new debtor has or acquires rights, and (ii) all
the outstanding Capital Stock or other equity interests of the surviving or
resulting corporation, limited liability company, partnership or other entity
owned by a Grantor is, upon such merger or consolidation, pledged hereunder and
no cash, securities or other property is distributed in respect of the
outstanding equity interests of any other constituent Grantor; provided that if
the surviving or resulting issuer upon any such merger or consolidation is a
Controlled Foreign Corporation, then such Grantor shall only be required to
pledge equity interests in accordance with Section 2.2; and

(iv) each Grantor consents to the grant by each other Grantor of a security
interest in all Investment Related Property to the Priority Lien Collateral
Trustee and, without limiting the foregoing, consents to the transfer of any
Pledged Partnership Interest and any Pledged LLC Interest to the Priority Lien
Collateral Trustee or its nominee following an Event of Default and to the
substitution of the Priority Lien Collateral Trustee or its nominee as a partner
in any partnership or as a member in any limited liability company with all the
rights and powers related thereto.

4.4.3 Pledged Debt

(a) Representations and Warranties. Each Grantor hereby represents and warrants,
on the date of this Agreement, that Schedule 4.4 (as such schedule may be
amended or supplemented from time to time) sets forth under the heading “Pledged
Debt” all of the Pledged Debt owned by any Grantor (other than Pledged Debt
owned by another Grantor or one of its Subsidiaries), all of such Pledged Debt
has been duly authorized, authenticated or issued, and delivered and is the
legal, valid and binding obligation of the issuers thereof and is not in
default; and

(b) Covenants and Agreements. Each Grantor hereby covenants and agrees that it
shall notify the Priority Lien Collateral Trustee of any default under any
Pledged Debt that has caused, either in any individual case or in the aggregate,
a Material Adverse Effect.

4.4.4 Investment Accounts

(a) Representations and Warranties. Each Grantor hereby represents and warrants,
on the Closing Date, that:

 

23



--------------------------------------------------------------------------------

(i) Schedule 4.4 hereto (as such schedule may be amended or supplemented from
time to time) sets forth under the headings “Securities Accounts” and
“Commodities Accounts,” respectively, all of the Securities Accounts and
Commodities Accounts in which each Grantor has an interest. Each Grantor is the
sole entitlement holder of each such Securities Account and Commodity Account on
Schedule 4.4, and such Grantor has not consented to, and is not otherwise aware
of, any Person (other than the Priority Lien Collateral Trustee pursuant hereto
or the Revolving Credit Agent) having “control” (within the meanings of Sections
8-106 and 9-106 of the UCC) over, or any other interest in, any such Securities
Account or Commodity Account or securities or other property credited thereto;

(ii) Schedule 4.4 hereto (as such schedule may be amended or supplemented from
time to time) sets forth under the heading “Deposit Accounts” all of the Deposit
Accounts in which each Grantor has an interest. Each Grantor is the sole account
holder of each such Deposit Account on Schedule 4.4 and such Grantor has not
consented to, and is not otherwise aware of, any Person (other than the Priority
Lien Collateral Trustee pursuant hereto or the Revolving Credit Agent) having
either sole dominion and control (within the meaning of common law) or “control”
(within the meanings of Section 9-104 of the UCC) over, or any other interest
in, any such Deposit Account or any money or other property deposited therein;
and

(iii) Each Grantor has taken all actions necessary or desirable, including those
specified in Section 4.4.4(c), to: (a) establish Priority Lien Collateral
Trustee’s “control” (within the meanings of Sections 8-106 and 9-106 of the UCC)
over any portion of the Investment Related Property constituting Certificated
Securities, Uncertificated Securities, Securities Accounts, Securities
Entitlements or Commodities Accounts (each as defined in the UCC); (b) establish
the Priority Lien Collateral Trustee’s “control” (within the meaning of
Section 9-104 of the UCC) over all Deposit Accounts (other than those Deposit
Accounts not subject to such requirement under Section 4.4.4(c)); and
(c) deliver all Instruments to the Priority Lien Collateral Trustee.

(b) Covenants and Agreements. Each Grantor hereby covenants and agrees with the
Priority Lien Collateral Trustee and each other Secured Party that it shall not
close or terminate any Investment Account without prior notice to the Priority
Lien Collateral Trustee or establish any additional Investment Accounts unless a
control agreement has been entered into by the appropriate Grantor, Priority
Lien Collateral Trustee and securities intermediary or depository institution at
which such additional account is to be maintained in accordance with the
provisions of Section 4.4.4(c).

(c) Delivery and Control

(i) With respect to any Investment Related Property consisting of Securities
Accounts or Securities Entitlements, it shall cause the securities intermediary
maintaining such Securities Account or Securities Entitlement to enter into an
agreement substantially in the form of Exhibit C hereto (or otherwise reasonably
acceptable to the Priority Lien Collateral Trustee) pursuant to which it shall
agree to comply with the Priority Lien Collateral Trustee’s “entitlement orders”
without further consent by such Grantor. With respect to any Investment Related
Property that is a “Deposit Account,” it shall cause the depositary institution
maintaining such account to enter into an agreement substantially in the form of
Exhibit D hereto (or otherwise reasonably acceptable to the Priority Lien
Collateral Trustee) (a “Deposit Account

 

24



--------------------------------------------------------------------------------

Control Agreement”), pursuant to which the Priority Lien Collateral Trustee
shall have both sole dominion and control over such Deposit Account (within the
meaning of the common law), subject to the terms of the Intercreditor Agreement,
and “control” (within the meaning of Section 9-104 of the UCC) over such Deposit
Account; provided that the Grantors shall not be required to comply with this
sentence with respect to Deposit Accounts that (A) are used exclusively to fund
payroll or (B) have an aggregate balance for all such Deposit Accounts of
$5,000,000 or less. Subject to the proviso to the immediately preceding
sentence, each Grantor shall have entered into such control agreement or
agreements with respect to: (i) subject to clause (iii) below, any Securities
Accounts, Securities Entitlements or Deposit Accounts that exist on the Closing
Date, as of or prior to the Closing Date, (ii) any Securities Accounts,
Securities Entitlements or Deposit Accounts that are created or acquired after
the Closing Date, as of or prior to the deposit or transfer of any such
Securities Entitlements or funds, whether constituting moneys or investments,
into such Securities Accounts or Deposit Accounts and (iii) no later than ninety
(90) days after the Closing Date (as such date may be extended by the
Administrative Agent), any Securities Accounts, Securities Entitlements or
Deposit Accounts to the extent held at a financial institution located in
Canada. If any Grantor fails to comply with this covenant with respect to
Deposit Accounts, such Grantor shall have ten (10) days to either (x) transfer
funds in an amount sufficient to bring such Grantor into compliance with this
covenant from Deposit Accounts not covered by Deposit Account Control Agreements
to Deposit Accounts covered by Deposit Account Control Agreements or (y) enter
into one or more Deposit Account Control Agreements with the Priority Lien
Collateral Trustee and the depository institutions at which such Deposit
Accounts are not covered by Deposit Account Control Agreements maintained in
accordance with the provisions of this Section 4.4.4(c) such that Grantors will
then be in compliance with this covenant. Failure to comply within such ten
(10) day period shall constitute an Event of Default. Reference is hereby made
to that certain Blocked Account Control Agreement, dated as of May 2, 2005, by
and among NewPageCo, JPMorgan Chase Bank, N.A., in its capacity as Collateral
Agent for the Revolving Credit Claimholders (as defined in the Intercreditor
Agreement), including its successors and assigns from time to time (the
“Revolving Credit Agent”), and The Bank of New York, in its capacity as Priority
Lien Collateral Trustee for the Priority Lien Claimholders (as defined in the
Intercreditor Agreement), including its successors and assigns from time to time
(the “Priority Lien Collateral Trustee”; and together with the Revolving Credit
Agent, the “Collateral Lien Holders”) and JPMorgan Chase Bank, N.A as the
Depository, entered into with respect to the post office box and Deposit
Accounts identified therein (the “2005 Deposit Account Control Agreement”).
NewPageCo and the other Grantors party hereto hereby agree and acknowledge that
the 2005 Deposit Account Control Agreement shall be deemed to constitute a
“Deposit Account Control Agreement” that has been executed and delivered in
connection with this Agreement in order to perfect the security interest granted
to the Priority Lien Collateral Trustee (for the benefit of itself and the other
Secured Parties) hereunder.

(ii) In addition to the foregoing, if any issuer of any Investment Related
Property is located in a jurisdiction outside of the United States, each Grantor
shall take such additional actions, including, without limitation, causing the
issuer to register the pledge on its books and records or making such filings or
recordings, in each case as may be necessary or advisable, under the laws of
such issuer’s jurisdiction to insure the validity, perfection and priority of
the security interest of the Priority Lien Collateral Trustee, unless the
Priority Lien Collateral Trustee (acting upon the written direction of the
Requisite Lenders or the Administrative Agent), determines that the cost

 

25



--------------------------------------------------------------------------------

of such actions is excessive relative to the value of such Investment Related
Property or that such actions would materially interfere with the Grantor’s
ability to use a Securities Account or Deposit Account in the ordinary course of
business. Upon the occurrence and during the continuation of an Event of
Default, the Priority Lien Collateral Trustee shall have the right, without
notice to any Grantor, to transfer all or any portion of the Investment Related
Property to its name or the name of its nominee or agent. In addition, the
Priority Lien Collateral Trustee shall have the right at any time, without
notice to any Grantor, to exchange any certificates or instruments representing
any Investment Related Property for certificates or instruments of smaller or
larger denominations.

4.5 Material Contracts.

(a) Representations and Warranties. Each Grantor hereby represents and warrants,
on the Closing Date, that:

(i) Schedule 4.5 (as such schedule may be amended or supplemented from time to
time) sets forth all of the Material Contracts to which such Grantor has rights;

(ii) the Material Contracts, true and complete copies (including any amendments
or supplements thereof) of which have been furnished to the Priority Lien
Collateral Trustee, have been duly authorized, executed and delivered by
Grantors and all other parties thereto, are in full force and effect and are
binding upon and enforceable against all parties thereto in accordance with
their respective terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws. There exists no
material default under any Material Contract by any Grantor or any other party
thereto and neither such Grantor, nor to its knowledge, any other Person party
thereto is likely to become in default thereunder and no Person party thereto
has any defenses, counterclaims or right of set-off with respect to any Material
Contract; and

(iii) no Material Contract prohibits assignment or requires consent of or notice
to any Person in connection with the assignment to the Priority Lien Collateral
Trustee hereunder, except such as has been given or made or which such Grantor
is using its commercially reasonable efforts to obtain.

(b) Covenants and Agreements. Each Grantor hereby covenants and agrees that:

(i) After the occurrence and during the continuance of an Event of Default, in
addition to any rights under the Section of this Agreement relating to
Receivables, the Priority Lien Collateral Trustee may at any time notify, or
require any Grantor to so notify, the counterparty on any Material Contract of
the security interest of the Priority Lien Collateral Trustee therein and may
upon written notice to the applicable Grantor, notify, or require any Grantor to
notify, the counterparty to make all payments under the Material Contracts
directly to the Priority Lien Collateral Trustee;

(ii) each Grantor shall deliver promptly to the Priority Lien Collateral Trustee
notice of any Material Contract as required pursuant to Section 5.1 of the
Credit Agreement;

 

26



--------------------------------------------------------------------------------

(iii) each Grantor shall deliver promptly to the Priority Lien Collateral
Trustee (1) information with respect to any Material Contract of such Grantor
that is terminated or amended in a manner that is materially adverse to such
Grantor or (2) any new Material Contract that is entered into by such Grantor,
as required by Section 5.1 of the Credit Agreement;

(iv) it shall perform in all material respects all of its obligations with
respect to the Material Contracts except to the extent contested in good faith,
so long as adequate reserve or other appropriate provision, as shall be required
in conformity with GAAP, shall have been made therefor;

(v) it shall promptly and diligently exercise each material right it may have
under any Material Contract, any Supporting Obligation or Collateral Support, in
each case, at its own expense, and in connection with such collections and
exercise, such Grantor shall take such action as such Grantor may deem necessary
or advisable; and

(vi) it shall use its best efforts to keep in full force and effect any
Supporting Obligation or Collateral Support relating to any Material Contract,
except where, in its business judgment, it concludes that loss or relinquishment
will not have a Material Adverse Effect.

4.6 Letter of Credit Rights.

(a) Representations and Warranties. Each Grantor hereby represents and warrants,
on the Closing Date, that:

(i) all material letters of credit to which such Grantor has rights are listed
on Schedule 4.6 (as such schedule may be amended or supplemented from time to
time) hereto; and

(ii) it has obtained the consent of each issuer of any letter of credit in an
undrawn face amount of $250,000 or more in the aggregate to the assignment of
the proceeds of the letter of credit to the Priority Lien Collateral Trustee.

(b) Covenants and Agreements. Each Grantor hereby covenants and agrees that with
respect to any letter of credit hereafter arising in an undrawn face amount of
$250,000 or more in the aggregate it shall obtain the consent of the issuer
thereof to the assignment of the proceeds of the letter of credit to the
Priority Lien Collateral Trustee and shall deliver to the Priority Lien
Collateral Trustee a completed Pledge Supplement, substantially in the form of
Exhibit A attached hereto, together with all Supplements to Schedules thereto.

4.7 Intellectual Property.

(a) Representations and Warranties. Except as disclosed in Schedule 4.7(H) (as
such schedule may be amended or supplemented from time to time), each Grantor
hereby represents and warrants, on the Closing Date, that:

(i) Schedule 4.7 (as such schedule may be amended or supplemented from time to
time) sets forth a true and complete list of (i) all United States, Canadian,
state and foreign registrations of and applications for Patents,

 

27



--------------------------------------------------------------------------------

Trademarks, and Copyrights owned by each Grantor and (ii) all Patent Licenses,
Trademark Licenses, Trade Secret Licenses and Copyright Licenses material to the
business of such Grantor;

(ii) it is the sole and exclusive owner of the entire right, title, and interest
in and to all Intellectual Property listed on Schedule 4.7 (as such schedule may
be amended or supplemented from time to time), and owns or has the valid right
to use all other Intellectual Property necessary to conduct its business, free
and clear of all Liens, claims, encumbrances and licenses, except for Permitted
Liens and the licenses set forth on Schedule 4.7(B), (D), (F) and (G) (as each
may be amended or supplemented from time to time);

(iii) all Intellectual Property that is material to the conduct of the business
of any Grantor is subsisting and has not been adjudged invalid or unenforceable,
in whole or in part, and each Grantor has performed all acts and has paid all
renewal, maintenance, and other fees and taxes required to maintain each and
every registration and application of Copyrights, Patents and Trademarks in full
force and effect;

(iv) to the best of Grantor’s knowledge, all Intellectual Property that is
material to the conduct of the business of any Grantor is valid and enforceable;
no holding, decision, or judgment has been rendered in any action or proceeding
to which a Grantor is a party before any court or administrative authority
challenging the validity of, such Grantor’s right to register, or such Grantor’s
rights to own or use, any such Intellectual Property and no such action or
proceeding is pending or, to the best of such Grantor’s knowledge, threatened in
writing;

(v) as of the execution of this Agreement, the registrations and applications
for the Copyrights, Patents and Trademarks that are material to the conduct of
the business of any Grantor are standing in the name of the party listed on
Schedule 4.7 as the record owner thereof, and none of the Trademarks, Patents,
Copyrights or Trade Secrets owned by or licensed to a Grantor has been licensed
by any Grantor to any Affiliate or third party, except as disclosed in Schedule
4.7(B), (D), (F), or (G) (as each may be amended or supplemented from time to
time);

(vi) except as could not reasonably be expected to have a Material Adverse
Effect, each Grantor has been using appropriate statutory notice of registration
in connection with its use of registered Trademarks, proper marking practices in
connection with the use of Patents, and appropriate notice of copyright in
connection with the publication of Copyrights material to the business of such
Grantor;

(vii) each Grantor uses adequate standards of quality in the manufacture,
distribution, and sale of all products sold and in the provision of all services
rendered under or in connection with all Trademark Collateral and has taken all
commercially reasonable action necessary to insure that all licensees of the
Trademark Collateral owned by such Grantor use such adequate standards of
quality;

(viii) to the best of each Grantor’s knowledge, the conduct of such Grantor’s
business does not infringe upon or otherwise violate in any material respect any
trademark, patent, copyright, trade secret or other intellectual property right
owned or controlled by a third party; no written claim has been received by a
Grantor asserting that the use of any Intellectual Property owned or used by
Grantor (or any of its respective licensees) violates the asserted rights of any
third party;

 

28



--------------------------------------------------------------------------------

(ix) to the best of each Grantor’s knowledge, no third party is infringing upon
or otherwise violating any rights in any material Intellectual Property owned or
used by such Grantor, or any of its respective licensees in any material
respect;

(x) no settlement or consents, covenants not to sue, nonassertion assurances, or
releases have been entered into by Grantor or to which Grantor is bound that
adversely affect Grantor’s rights to own or use any material Intellectual
Property; and

(xi) no Grantor has made a previous assignment, sale, transfer or agreement
constituting a present or future assignment, sale or transfer of any
Intellectual Property that has not been terminated or released. There is no
effective financing statement or other document or instrument now executed, or
on file or recorded in any public office, granting a security interest in or
otherwise encumbering any part of the Intellectual Property, other than in favor
of the Priority Lien Collateral Trustee.

(b) Covenants and Agreements. Each Grantor hereby covenants and agrees as
follows:

(i) it shall (a) within thirty (30) days of the Closing Date, file with the
United States Patent and Trademark Office, the United States Copyright Office
and the Canadian counterpart of such offices documents sufficient to ensure that
all U.S. and Canadian registrations and applications for Copyrights, Patents and
Trademarks listed on Schedule 4.7 stand in the name of a Grantor and shall
immediately provide the Priority Lien Collateral Trustee with copies of such
filings; and (b) within one hundred eight (180) days of the Closing Date, file
with all other foreign counterparts to the United States Patent and Trademark
Office and the United States Copyright Office documents sufficient to ensure
that all other foreign registrations and applications for Copyrights, Patents
and Trademarks listed on Schedule 4.7 stand in the name of a Grantor and shall
immediately provide Priority Lien Collateral Trustee with copies of such
filings;

(ii) it shall not do any act or omit to do any act whereby any Intellectual
Property owned by a Grantor which is material to the business of a Grantor could
reasonably be expected to lapse, or become abandoned, dedicated to the public,
or unenforceable, or which would adversely affect the validity, grant, or
enforceability of the security interest granted therein;

(iii) it shall not, with respect to any Trademarks owned by or licensed to a
Grantor which are material to the business of any Grantor, cease the use of any
of such Trademarks or fail to maintain the level of the quality of products sold
and services rendered under any of such Trademark at a level at least
substantially consistent with the quality of such products and services as of
the date hereof, and each Grantor shall take such commercially reasonable steps
as are necessary to insure that licensees of such Trademarks use the standards
of quality set by such Grantor;

(iv) within thirty (30) days of the date hereof with respect to any Copyrights
set forth on Schedule 4.7(A) that were not standing in the name of any Grantor
upon the effectiveness of the Closing Date and, in all other cases, within sixty

 

29



--------------------------------------------------------------------------------

(60) days of the creation or acquisition by a Grantor of any Copyrightable work
which is material to the business of Grantor, apply to register the Copyright in
the United States Copyright Office and record therein all documents necessary to
effectuate such acquisition;

(v) it shall promptly notify the Priority Lien Collateral Trustee if it knows or
has reason to know that any item of Intellectual Property owned by or licensed
to a Grantor that is material to the business of any Grantor may become
(a) abandoned or dedicated to the public or placed in the public domain,
(b) invalid or unenforceable, or (c) subject to any adverse determination or
development (including the institution of proceedings) in any action or
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office, any state registry, any foreign counterpart of the foregoing,
or any court;

(vi) it shall take commercially reasonable steps in the United States Patent and
Trademark Office, the United States Copyright Office, any state registry or any
foreign counterpart of the foregoing, to pursue any application and maintain any
registration of each Trademark, Patent, and Copyright owned by any Grantor and
material to its business which is now or shall become included in the
Intellectual Property including, but not limited to, those items on Schedule
4.7(A), (C) and (E) (as each may be amended or supplemented from time to time);

(vii) in the event that any material Intellectual Property owned by or
exclusively licensed to any Grantor is infringed, or misappropriated by a third
party and Grantor becomes aware of such infringement or misappropriation, such
Grantor shall promptly take all commercially reasonable actions to stop such
infringement or misappropriation and protect its rights in such Intellectual
Property including, but not limited to, the initiation of a suit for injunctive
relief and to recover damages;

(viii) it shall promptly (but in no event more than thirty (30) days after any
Grantor obtains knowledge thereof) report to the Priority Lien Collateral
Trustee the filing by or on behalf of a Grantor of any application to register
any Intellectual Property with the United States Patent and Trademark Office,
the United States Copyright Office, or any state registry or foreign counterpart
of the foregoing (whether such application is filed by such Grantor or through
any agent, employee, licensee, or designee thereof);

(ix) it shall promptly (but in no event more than thirty (30) days after any
Grantor obtains knowledge thereof) notify the Priority Lien Collateral Trustee
the registration by or on behalf of a Grantor of any Intellectual Property by
any such office, in each case by executing and delivering to the Priority Lien
Collateral Trustee a completed Pledge Supplement, substantially in the form of
Exhibit A attached hereto, together with all Supplements to Schedules thereto;

(x) it shall, promptly upon the reasonable request of the Priority Lien
Collateral Trustee, execute and deliver to the Priority Lien Collateral Trustee
any document required to acknowledge, confirm, register, record, or perfect the
Priority Lien Collateral Trustee’s interest in any part of the Intellectual
Property, whether now owned or hereafter acquired;

 

30



--------------------------------------------------------------------------------

(xi) except with the prior consent of the Priority Lien Collateral Trustee (to
be given at the written direction of the Requisite Lenders or the Administrative
Agent) or as permitted under the each of the Priority Lien Documents, each
Grantor shall not execute, and there will not be on file in any public office,
any financing statement or other document or instruments, except financing
statements or other documents or instruments filed or to be filed in favor of
the Priority Lien Collateral Trustee and each Grantor shall not sell, assign,
transfer, license, grant any option, or create or suffer to exist any Lien upon
or with respect to the Intellectual Property, except for the Lien created by and
under this Agreement and the other Credit Documents and Permitted Liens;

(xii) it shall hereafter use reasonable best efforts so as not to permit the
inclusion in any contract to which it hereafter becomes a party of any provision
that could or might in any way materially impair or prevent the creation of a
security interest in, or the assignment of, such Grantor’s rights and interests
in any property included within the definitions of any Intellectual Property
acquired under such contracts;

(xiii) it shall take commercially reasonable steps to protect the secrecy of all
Trade Secrets;

(xiv) it shall use proper statutory notice in connection with its use of any of
the material Intellectual Property owned by a Grantor; and

(xv) it shall continue to collect, at its own expense, all amounts due or to
become due to such Grantor in respect of the Intellectual Property owned by a
Grantor or any portion thereof. In connection with such collections, each
Grantor may take (and, at the Priority Lien Collateral Trustee’s reasonable
direction, shall take) such action as such Grantor or the Priority Lien
Collateral Trustee may deem reasonably necessary or advisable to enforce
collection of such amounts. Notwithstanding the foregoing, the Priority Lien
Collateral Trustee shall have the right at any time after an Event of Default
has occurred and is continuing, to notify, or require any Grantor to notify, any
obligors with respect to any such amounts of the existence of the security
interest created hereby, and following and during the continuation of an Event
of Default, may take such action as the Priority Lien Collateral Trustee may
deem reasonably necessary to enforce collection of such amounts.

(c) Certain Limited Exclusions. Notwithstanding anything herein to the contrary,
so long as no Event of Default has occurred and is continuing, no Grantor shall
have an obligation to use or to maintain any Trademark, Patent or Copyright
(A) that relates solely to any product, brand or work that in such Grantor’s
reasonable business judgment has been, or is in the process of being,
discontinued, abandoned or terminated, (B) that is being replaced with a
Trademark, Patent or Copyright substantially similar to the Trademark, Patent or
Copyright that may be abandoned or otherwise become invalid, so long as the
failure to use or maintain such Trademark, Patent or Copyright does not
materially adversely affect the validity of such replacement Trademark, Patent
or Copyright, and so long as such replacement Trademark, Patent or Copyright, is
subject to the Lien and security interest created by this Agreement, (C) that is
substantially the same as another Trademark, Patent or Copyright, that is in
full force, so long as the failure to use or maintain such Trademark, Patent or
Copyright does not materially adversely affect the validity of such other
Trademark, Patent or Copyright, and so long as such other Trademark, Patent or
Copyright is subject to the Lien and security interest created by this

 

31



--------------------------------------------------------------------------------

Agreement or (D) that is or becomes the subject of any formal or informal
dispute and/or any administrative or legal proceeding (whether ex parte or inter
partes) or other circumstances such that the Grantors, using good faith business
judgment, reasonably determine it to be imprudent to maintain or continue use of
such Trademark, Patent or Copyright. Notwithstanding anything to the contrary
contained in this Agreement, the Credit Agreement or any other Collateral
Document, the Grantor that owns the assets identified in Schedule 4.7(I) shall
be permitted to surrender or otherwise dispose of such assets in accordance with
its contractual obligations in connection therewith and set forth on Schedule
4.7(I).

4.8 Commercial Tort Claims

(a) Representations and Warranties. Each Grantor hereby represents and warrants,
on the Closing Date, that Schedule 4.8 (as such schedule may be amended or
supplemented from time to time) sets forth all Commercial Tort Claims of each
Grantor in excess of $500,000 in the aggregate; and

(b) Covenants and Agreements. Each Grantor hereby covenants and agrees that with
respect to any Commercial Tort Claim in excess of $500,000 in the aggregate
hereafter arising it shall deliver to the Priority Lien Collateral Trustee a
completed Pledge Supplement, substantially in the form of Exhibit A attached
hereto, together with all Supplements to Schedules thereto, identifying such new
Commercial Tort Claims.

SECTION 5. ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES; ADDITIONAL
GRANTORS.

5.1 Access; Right of Inspection. The Priority Lien Collateral Trustee shall at
all times have full and free access during normal business hours and upon
reasonable prior notice to all the books, correspondence and records of each
Grantor, and the Priority Lien Collateral Trustee and its representatives may
examine the same, take extracts therefrom and make photocopies thereof, and each
Grantor agrees to render to the Priority Lien Collateral Trustee, at such
Grantor’s cost and expense, such clerical and other assistance as may be
reasonably requested with regard thereto. The Priority Lien Collateral Trustee
and its representatives shall at all times also have the right to enter any
premises of each Grantor during normal business hours and upon reasonable prior
notice and inspect any property of each Grantor where any of the Collateral of
such Grantor granted pursuant to this Agreement is located for the purpose of
inspecting the same, observing its use or otherwise protecting its interests
therein.

5.2 Further Assurances.

(a) Each Grantor agrees that from time to time, at the expense of such Grantor,
that it shall promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary, or that the
Priority Lien Collateral Trustee may reasonably request, in order to create
and/or maintain the validity, perfection or priority of and protect any security
interest granted hereby or to enable the Priority Lien Collateral Trustee to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral. Without limiting the generality of the foregoing, each Grantor
shall:

(i) file such financing or continuation statements, or amendments thereto, and
execute and deliver such other agreements, instruments, endorsements, powers of
attorney or notices, as may be necessary, or as the Priority Lien Collateral
Trustee may reasonably request, in order to perfect and preserve the security
interests granted or purported to be granted hereby;

 

32



--------------------------------------------------------------------------------

(ii) take all actions necessary to ensure the recordation of appropriate
evidence of the liens and security interest granted hereunder in the
Intellectual Property with any intellectual property registry in which said
Intellectual Property is registered or in which an application for registration
is pending including, without limitation, the United States Patent and Trademark
Office, the United States Copyright Office, the various Secretaries of State,
and the foreign counterparts on any of the foregoing;

(iii) at any reasonable time, upon prior written notice and upon request by the
Priority Lien Collateral Trustee, and subject to Sections 5.6 and 9.2 of the
Credit Agreement, allow inspection of the Collateral by the Priority Lien
Collateral Trustee, or persons designated by the Priority Lien Collateral
Trustee; and

(iv) at the Priority Lien Collateral Trustee’s reasonable request, appear in and
defend any action or proceeding that may affect such Grantor’s title to or the
Priority Lien Collateral Trustee’s security interest in all or any part of the
Collateral.

(b) Each Grantor hereby authorizes the Priority Lien Collateral Trustee to file
a Record or Records, including, without limitation, financing or continuation
statements, and amendments thereto, in any jurisdictions and with any filing
offices as the Priority Lien Collateral Trustee may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Priority Lien Collateral Trustee herein. Such financing statements may
describe the Collateral in the same manner as described herein or may contain an
indication or description of collateral that describes such property in any
other manner as the Priority Lien Collateral Trustee may determine, in its sole
discretion, is necessary, advisable or customary to ensure the perfection of the
security interest in the Collateral granted to the Priority Lien Collateral
Trustee herein, including, without limitation, describing such property as “all
assets” or “all personal property, whether now owned or hereafter acquired.”
Each Grantor shall furnish to the Priority Lien Collateral Trustee from time to
time the statements and schedules further identifying and describing the
Collateral and the other reports in connection with the Collateral as are
provided in Section 5.15 of the Credit Agreement.

(c) Each Grantor hereby authorizes the Priority Lien Collateral Trustee to
modify this Agreement after obtaining such Grantor’s approval of or signature to
such modification by amending Schedule 4.7 (as such schedule may be amended or
supplemented from time to time) to include reference to any right, title or
interest in any existing Intellectual Property or any Intellectual Property
acquired or developed by any Grantor after the execution hereof or to delete any
reference to any right, title or interest in any Intellectual Property in which
any Grantor no longer has or claims any right, title or interest.

5.3 Additional Grantors. From time to time subsequent to the date hereof,
additional Persons may become parties hereto as additional Grantors (each, an
“Additional Grantor”), by executing a Counterpart Agreement. Upon delivery of
any such counterpart agreement to the Priority Lien Collateral Trustee, notice
of which is hereby waived by Grantors, each Additional Grantor shall be a
Grantor and shall be as fully a party hereto as if the Additional Grantor were
an original signatory hereto. Each Grantor expressly agrees that its obligations
arising hereunder shall not be affected or diminished by the addition or release
of any other Grantor hereunder, nor by any election of Priority Lien Collateral
Trustee not to cause any

 

33



--------------------------------------------------------------------------------

Subsidiary of NewPageCo to become an Additional Grantor hereunder. This
Agreement shall be fully effective as to any Grantor that is or becomes a party
hereto regardless of whether any other Person becomes or fails to become or
ceases to be a Grantor hereunder.

SECTION 6. COLLATERAL TRUSTEE APPOINTED ATTORNEY-IN-FACT.

6.1 Power of Attorney. Each Grantor hereby irrevocably appoints the Priority
Lien Collateral Trustee (such appointment being coupled with an interest) as
such Grantor’s attorney-in-fact, with full authority in the place and stead of
such Grantor and in the name of such Grantor, the Priority Lien Collateral
Trustee or otherwise, from time to time in the Priority Lien Collateral
Trustee’s discretion to take any action and to execute any instrument that the
Priority Lien Collateral Trustee may deem reasonably necessary or advisable to
accomplish the purposes of this Agreement, including, without limitation, the
following:

(a) upon the occurrence and during the continuance of any Event of Default, to
obtain and adjust insurance required to be maintained by such Grantor or paid to
the Priority Lien Collateral Trustee pursuant to the Priority Lien Documents;

(b) upon the occurrence and during the continuance of any Event of Default, to
ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

(c) upon the occurrence and during the continuance of any Event of Default, to
receive, endorse and collect any drafts or other instruments, documents and
chattel paper in connection with clause (b) above;

(d) upon the occurrence and during the continuance of any Event of Default, to
file any claims or take any action or institute any proceedings that the
Priority Lien Collateral Trustee may deem necessary or desirable for the
collection of any of the Collateral or otherwise to enforce the rights of the
Priority Lien Collateral Trustee with respect to any of the Collateral;

(e) to prepare and file any UCC financing statements against such Grantor as
debtor;

(f) to prepare, sign, and file for recordation in any intellectual property
registry, appropriate evidence of the lien and security interest granted herein
in the Intellectual Property in the name of such Grantor as debtor;

(g) to take or cause to be taken all actions necessary to perform or comply or
cause performance or compliance with the terms of this Agreement, including,
without limitation, access to pay or discharge taxes or Liens (other than
Permitted Liens) levied or placed upon or threatened against the Collateral, and
which the applicable Grantor has not paid or discharged when required hereunder,
the legality or validity thereof and the amounts necessary to discharge the same
to be determined by the Priority Lien Collateral Trustee (in consultation with
the Requisite Lenders), any such payments made by the Priority Lien Collateral
Trustee to become obligations of such Grantor to the Priority Lien Collateral
Trustee, due and payable immediately without demand; and

(h) upon the occurrence and during the continuance of an Event of Default,
generally to sell, transfer, pledge, make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Priority Lien Collateral Trustee were the

 

34



--------------------------------------------------------------------------------

absolute owner thereof for all purposes, and to do, at the Priority Lien
Collateral Trustee’s option and such Grantor’s expense, all acts and things that
the Priority Lien Collateral Trustee deems reasonably necessary to protect,
preserve or realize upon the Collateral and the Priority Lien Collateral
Trustee’s security interest therein in order to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do.

6.2 No Duty on the Part of Priority Lien Collateral Trustee or Secured Parties.
The powers conferred on the Priority Lien Collateral Trustee hereunder are
solely to protect the interests of the Secured Parties in the Collateral and
shall not impose any duty upon the Priority Lien Collateral Trustee or any
Secured Party to exercise any such powers. The Priority Lien Collateral Trustee
and the Secured Parties shall be accountable only for amounts that they actually
receive as a result of the exercise of such powers, and neither they nor any of
their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.

SECTION 7. REMEDIES.

7.1 Generally.

(a) If any Event of Default shall have occurred and be continuing, the Priority
Lien Collateral Trustee may exercise in respect of the Collateral, in addition
to all other rights and remedies provided for herein or otherwise available to
it at law or in equity, all the rights and remedies of the Priority Lien
Collateral Trustee on default under the UCC (whether or not the UCC applies to
the affected Collateral) to collect, enforce or satisfy any Secured Obligations
then owing, whether by acceleration or otherwise, and also may pursue any of the
following separately, successively or simultaneously:

(i) require any Grantor to, and each Grantor hereby agrees that it shall at its
expense and promptly upon request of the Priority Lien Collateral Trustee
forthwith, assemble all or part of the Collateral as directed by the Priority
Lien Collateral Trustee and make it available to the Priority Lien Collateral
Trustee at a place to be designated by the Priority Lien Collateral Trustee that
is reasonably convenient to both parties;

(ii) enter onto the property where any Collateral is located and take possession
thereof with or without judicial process;

(iii) prior to the disposition of the Collateral, store, process, repair or
recondition the Collateral or otherwise prepare the Collateral for disposition
in any manner to the extent the Priority Lien Collateral Trustee deems
appropriate; and

(iv) without notice except as specified below or under the UCC, sell, assign,
lease, license (on an exclusive or nonexclusive basis) or otherwise dispose of
the Collateral or any part thereof in one or more parcels at public or private
sale, at any of the Priority Lien Collateral Trustee’s offices or elsewhere, for
cash, on credit or for future delivery, at such time or times and at such price
or prices and upon such other terms as the Priority Lien Collateral Trustee may
deem commercially reasonable.

(b) The Priority Lien Collateral Trustee or any Secured Party may be the
purchaser of any or all of the Collateral at any public or private (to the
extent to the portion of the Collateral being privately sold is of a kind that
is customarily sold on a recognized market or the

 

35



--------------------------------------------------------------------------------

subject of widely distributed standard price quotations) sale in accordance with
the UCC and the Priority Lien Collateral Trustee, as collateral trustee for and
representative of the Secured Parties, shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such sale made in accordance with the UCC,
to use and apply any of the Secured Obligations as a credit on account of the
purchase price for any Collateral payable by the Priority Lien Collateral
Trustee at such sale. Each purchaser at any such sale shall hold the property
sold absolutely free from any claim or right on the part of any Grantor, and
each Grantor hereby waives (to the extent permitted by applicable law) all
rights of redemption, stay and/or appraisal which it now has or may at any time
in the future have under any rule of law or statute now existing or hereafter
enacted. Each Grantor agrees that, to the extent notice of sale shall be
required by law, at least ten (10) days notice to such Grantor (or such greater
minimum amount if prescribed by an applicable law) of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Priority Lien Collateral Trustee shall
not be obligated to make any sale of Collateral regardless of notice of sale
having been given. The Priority Lien Collateral Trustee may adjourn any public
or private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. Each Grantor agrees that it would not be
commercially unreasonable for the Priority Lien Collateral Trustee to dispose of
the Collateral or any portion thereof by using internet sites that provide for
the auction of assets of the types included in the Collateral or that have the
reasonable capability of doing so, or that match buyers and sellers of assets.
Each Grantor hereby waives any claims against the Priority Lien Collateral
Trustee and each Secured Party arising by reason of the fact that the price at
which any Collateral may have been sold at such a private sale was less than the
price which might have been obtained at a public sale, even if the Priority Lien
Collateral Trustee accepts the first offer received and does not offer such
Collateral to more than one offeree. If the proceeds of any sale or other
disposition of the Collateral are insufficient to pay all the Secured
Obligations, Grantors shall be liable for the deficiency and the fees of any
attorneys employed by the Priority Lien Collateral Trustee to collect such
deficiency. Each Grantor further agrees that a breach of any of the covenants
contained in this Section will cause irreparable injury to the Priority Lien
Collateral Trustee, that the Priority Lien Collateral Trustee has no adequate
remedy at law in respect of such breach and, as a consequence, that each and
every covenant contained in this Section shall be specifically enforceable
against such Grantor, and such Grantor hereby waives and agrees not to assert
any defenses against an action for specific performance of such covenants except
for a defense that no default has occurred giving rise to the Secured
Obligations becoming due and payable prior to their stated maturities. Nothing
in this Section shall in any way alter the rights of the Priority Lien
Collateral Trustee hereunder.

(c) The Priority Lien Collateral Trustee may sell the Collateral without giving
any warranties as to the Collateral. The Priority Lien Collateral Trustee may
specifically disclaim or modify any warranties of title or the like. This
procedure will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral.

(d) The Priority Lien Collateral Trustee shall have no obligation to marshal any
of the Collateral.

7.2 Application of Proceeds. Except as expressly provided elsewhere in this
Agreement, all proceeds received by the Priority Lien Collateral Trustee in
respect of any sale, any collection from, or other realization upon all or any
part of the Collateral shall be applied in full or in part by the Priority Lien
Collateral Trustee as provided in the Collateral Trust Agreement.

 

36



--------------------------------------------------------------------------------

7.3 Sales on Credit. If Priority Lien Collateral Trustee sells any of the
Collateral upon credit, Grantor will be credited only with payments actually
made by purchaser and received by Priority Lien Collateral Trustee and applied
to indebtedness of the purchaser. In the event the purchaser fails to pay for
the Collateral, Priority Lien Collateral Trustee may resell the Collateral and
Grantor shall be credited with proceeds of the sale.

7.4 Deposit Accounts.

If any Event of Default shall have occurred and be continuing, the Priority Lien
Collateral Trustee may apply the balance from any Deposit Account or instruct
the bank at which any Deposit Account is maintained to pay the balance of any
Deposit Account to or for the benefit of the Priority Lien Collateral Trustee.

7.5 Investment Related Property.

Each Grantor recognizes that, by reason of certain prohibitions contained in the
Securities Act and applicable state and provincial securities laws, the Priority
Lien Collateral Trustee may be compelled, with respect to any sale of all or any
part of the Investment Related Property conducted without prior registration or
qualification of such Investment Related Property under the Securities Act
and/or such state and/or such provincial securities laws, to limit purchasers to
those who will agree, among other things, to acquire the Investment Related
Property for their own account, for investment and not with a view to the
distribution or resale thereof. Each Grantor acknowledges that any such private
sale may be at prices and on terms less favorable than those obtainable through
a public sale without such restrictions (including a public offering made
pursuant to a registration statement under the Securities Act) and,
notwithstanding such circumstances, each Grantor agrees that any such private
sale shall be deemed to have been made in a commercially reasonable manner and
that the Priority Lien Collateral Trustee shall have no obligation to engage in
public sales and no obligation to delay the sale of any Investment Related
Property for the period of time necessary to permit the issuer thereof to
register it for a form of public sale requiring registration under the
Securities Act or under applicable state or provincial securities laws, even if
such issuer would, or should, agree to so register it. If the Priority Lien
Collateral Trustee determines to exercise its right to sell any or all of the
Investment Related Property, upon written request, each Grantor shall and shall
cause each issuer of any Pledged Stock to be sold hereunder, each partnership
and each limited liability company from time to time to furnish to the Priority
Lien Collateral Trustee all such information as the Priority Lien Collateral
Trustee may request in order to determine the number and nature of interest,
shares or other instruments included in the Investment Related Property which
may be sold by the Priority Lien Collateral Trustee in exempt transactions under
the Securities Act and the rules and regulations of the Securities and Exchange
Commission thereunder, as the same are from time to time in effect.

7.6 Intellectual Property.

(a) Anything contained herein to the contrary notwithstanding, upon the
occurrence and during the continuation of an Event of Default:

(i) the Priority Lien Collateral Trustee shall have the right (but not the
obligation) to bring suit or otherwise commence any action or proceeding in the
name of any Grantor, the Priority Lien Collateral Trustee or otherwise, in the
Priority Lien Collateral Trustee’s sole discretion, to enforce any Intellectual
Property owned by a Grantor, in which event such Grantor shall, at the request
of the Priority Lien Collateral

 

37



--------------------------------------------------------------------------------

Trustee, do any and all lawful acts and execute any and all documents required
by the Priority Lien Collateral Trustee in aid of such enforcement and such
Grantor shall promptly, upon demand, reimburse and indemnify the Priority Lien
Collateral Trustee as provided in the Collateral Trust Agreement or in the
Priority Lien Documents, as applicable, in connection with the exercise of its
rights under this Section, and, to the extent that the Priority Lien Collateral
Trustee shall elect not to bring suit to enforce any Intellectual Property owned
by a Grantor as provided in this Section, each Grantor agrees to use
commercially reasonable measures, whether by action, suit, proceeding or
otherwise, to prevent the infringement or other violation of any of such
Grantor’s rights in the Intellectual Property by others and for that purpose
agrees to diligently maintain any action, suit or proceeding against any Person
so infringing as shall be necessary to prevent such infringement or violation;

(ii) upon written demand from the Priority Lien Collateral Trustee, each Grantor
shall grant, assign, convey or otherwise transfer to the Priority Lien
Collateral Trustee or such Priority Lien Collateral Trustee’s designee all of
such Grantor’s right, title and interest in and to the Intellectual Property and
shall execute and deliver to the Priority Lien Collateral Trustee such documents
as are reasonably necessary to carry out the intent and purposes of this
Agreement;

(iii) each Grantor agrees that such an assignment and/or recording shall be
applied to reduce the Secured Obligations outstanding only to the extent that
the Priority Lien Collateral Trustee (or any Secured Party) receives cash
proceeds in respect of the sale of, or other realization upon, the Intellectual
Property;

(iv) within five (5) Business Days after written notice from the Priority Lien
Collateral Trustee, each Grantor shall make available to the Priority Lien
Collateral Trustee, to the extent within such Grantor’s power and authority,
such personnel in such Grantor’s employ on the date of such Event of Default as
the Priority Lien Collateral Trustee may reasonably designate, by name, title or
job responsibility, to permit such Grantor to continue, directly or indirectly,
to produce, advertise and sell the products and services sold or delivered by
such Grantor under or in connection with the Trademarks and Trademark Licenses
owned or entered into by a Grantor, such persons to be available to perform
their prior functions on the Priority Lien Collateral Trustee’s behalf and to be
compensated by the Priority Lien Collateral Trustee at such Grantor’s expense on
a per diem, pro-rata basis consistent with the salary and benefit structure
applicable to each as of the date of such Event of Default; and

(v) the Priority Lien Collateral Trustee shall have the right to notify, or
require each Grantor to notify, any obligors with respect to amounts due or to
become due to such Grantor in respect of the Intellectual Property owned by a
Grantor, of the existence of the security interest created herein, to direct
such obligors to make payment of all such amounts directly to the Priority Lien
Collateral Trustee, and, upon such notification and at the expense of such
Grantor, to enforce collection of any such amounts and to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as such Grantor might have done;

 

  (1)

all amounts and proceeds (including checks and other instruments) received by
Grantor in respect of amounts due to such Grantor in respect of the Collateral
or any portion thereof shall be received in trust for the benefit of the
Priority Lien Collateral Trustee hereunder, shall be segregated from other funds
of such

 

38



--------------------------------------------------------------------------------

 

Grantor and shall be forthwith paid over or delivered to the Priority Lien
Collateral Trustee in the same form as so received (with any necessary
endorsement) to be held as cash Collateral and applied in accordance with the
Credit Agreement; and

 

  (2) Grantor shall not adjust, settle or compromise the amount or payment of
any such amount or release wholly or partly any obligor with respect thereto or
allow any credit or discount thereon.

(b) If (i) an Event of Default shall have occurred and, by reason of cure,
waiver, modification, amendment or otherwise, no longer be continuing, (ii) no
other Event of Default shall have occurred and be continuing, (iii) an
assignment or other transfer to the Priority Lien Collateral Trustee of any
rights, title and interests in and to the Intellectual Property shall have been
previously made and shall have become absolute and effective, and (iv) the
Secured Obligations shall not have become immediately due and payable, upon the
written request of any Grantor, the Priority Lien Collateral Trustee shall
promptly execute and deliver to such Grantor, at such Grantor’s sole cost and
expense, such assignments or other transfer as may be necessary to reassign to
such Grantor any such rights, title and interests as may have been assigned to
the Priority Lien Collateral Trustee as aforesaid, subject to any disposition
thereof that may have been made by the Priority Lien Collateral Trustee;
provided, after giving effect to such reassignment, the Priority Lien Collateral
Trustee’s security interest granted pursuant hereto, as well as all other rights
and remedies of the Priority Lien Collateral Trustee granted hereunder, shall
continue to be in full force and effect; and provided further, the rights, title
and interests so reassigned shall be free and clear of any other Liens granted
by or on behalf of the Priority Lien Collateral Trustee and the Secured Parties.

(c) For the purpose of enabling the Priority Lien Collateral Trustee, during the
continuance of an Event of Default, to exercise rights and remedies herein at
such time as the Priority Lien Collateral Trustee shall be lawfully entitled to
exercise such rights and remedies, and for no other purpose, each Grantor hereby
grants to the Priority Lien Collateral Trustee, to the extent assignable, an
irrevocable, non-exclusive license (exercisable without payment of royalty or
other compensation to such Grantor) to use, assign, license or sublicense any of
the Intellectual Property Collateral now owned or hereafter acquired by such
Grantor, wherever the same may be located, including in such license access to
all media in which any of the licensed items may be recorded or stored and to
all computer programs used for the compilation or printout thereof.

SECTION 8. COLLATERAL TRUSTEE.

The Priority Lien Collateral Trustee has been appointed to act as Priority Lien
Collateral Trustee hereunder by each Priority Lien Representative and, by their
acceptance of the benefits hereof, the other Secured Parties. The Priority Lien
Collateral Trustee shall be obligated, and shall have the right hereunder, to
make demands, to give notices, to exercise or refrain from exercising any
rights, and to take or refrain from taking any action (including, without
limitation, the release or substitution of Collateral), solely in accordance
with this Agreement and the Collateral Trust Agreement; provided, the Priority
Lien Collateral Trustee shall, exercise, or refrain from exercising, any
remedies provided for herein in accordance with the terms of the Collateral
Trust Agreement and the Intercreditor Agreement. In furtherance of the foregoing
provisions of this Section, each Secured Party, by its acceptance of the
benefits hereof, agrees that it shall have no right individually to realize upon
any of the Collateral hereunder, it being understood and agreed by such Secured
Party that all rights and remedies hereunder may be exercised solely by the
Priority Lien Collateral Trustee for the benefit of Secured Parties in

 

39



--------------------------------------------------------------------------------

accordance with the terms of this Section. The rights, privileges, protections
and immunities in the Collateral Trust Agreement for the benefit of the
Collateral Trustee are hereby incorporated herein for the benefit of the
Priority Lien Collateral Trustee. Priority Lien Collateral Trustee may resign at
any time by giving thirty (30) days’ prior written notice thereof to each
Priority Lien Representative and the Grantors, and Priority Lien Collateral
Trustee may be removed at any time with or without cause by an instrument or
concurrent instruments in writing delivered to the Grantors and Priority Lien
Collateral Trustee and approved pursuant to the terms of the Collateral Trust
Agreement. Upon any such notice of resignation or any such removal, a successor
Priority Lien Collateral Trustee shall be appointed as provided in the
Collateral Trust Agreement. Upon the acceptance of any appointment as Priority
Lien Collateral Trustee hereunder by a successor Priority Lien Collateral
Trustee, that successor Priority Lien Collateral Trustee shall thereupon succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring or removed Priority Lien Collateral Trustee under this Agreement, and
the retiring or removed Priority Lien Collateral Trustee under this Agreement,
upon payment of its charges (including, but not limited to, reasonable
attorneys’ fees and expenses), shall promptly (i) transfer to such successor
Priority Lien Collateral Trustee all sums, Securities and other items of
Collateral held hereunder, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Priority Lien Collateral Trustee under this Agreement, and
(ii) execute and deliver to such successor Priority Lien Collateral Trustee or
otherwise authorize the filing of such amendments to financing statements, and
take such other actions, as may be necessary or appropriate in connection with
the assignment to such successor Priority Lien Collateral Trustee of the
security interests created hereunder, whereupon such retiring or removed
Priority Lien Collateral Trustee shall be discharged from its duties and
obligations under this Agreement. After any retiring or removed Priority Lien
Collateral Trustee’s resignation or removal hereunder as the Priority Lien
Collateral Trustee, the provisions of this Agreement shall inure to its benefit
as to any actions taken or omitted to be taken by it under this Agreement while
it was the Priority Lien Collateral Trustee hereunder.

SECTION 9. CONTINUING SECURITY INTEREST; TRANSFER OF LOANS.

This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the Discharge of Priority Lien
Obligations, be binding upon each Grantor, its successors and assigns, and
inure, together with the rights and remedies of the Priority Lien Collateral
Trustee hereunder, to the benefit of the Priority Lien Collateral Trustee and
its successors, transferees and assigns. Upon the Discharge of Priority Lien
Obligations, the security interest granted hereby shall terminate hereunder and
of record and all rights to the Collateral shall revert to Grantors. Upon any
such termination the Priority Lien Collateral Trustee shall, at Grantors’
expense, execute and deliver to Grantors or otherwise authorize the filing of
such documents as Grantors shall reasonably request, including financing
statement amendments to evidence such termination.

SECTION 10. STANDARD OF CARE; COLLATERAL TRUSTEE MAY PERFORM.

The powers conferred on the Priority Lien Collateral Trustee hereunder are
solely to protect its interest in the Collateral and shall not impose any duty
upon it to exercise any such powers. Except for the exercise of reasonable care
in the custody of any Collateral in its possession and the accounting for moneys
actually received by it hereunder, the Priority Lien Collateral Trustee shall
have no duty as to any Collateral or as to the taking of any necessary steps to
preserve rights against prior parties or any other rights pertaining to any
Collateral. The Priority Lien Collateral Trustee shall be deemed to have
exercised reasonable care in the custody and preservation of Collateral in its
possession if such Collateral is accorded treatment

 

40



--------------------------------------------------------------------------------

substantially equal to that which the Priority Lien Collateral Trustee accords
its own property. Neither the Priority Lien Collateral Trustee nor any of its
directors, officers, employees or agents shall be liable for failure to demand,
collect or realize upon all or any part of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of any Grantor or otherwise. If any Grantor fails to
perform any agreement contained herein, the Priority Lien Collateral Trustee
may, but shall not be required to, itself perform, or cause performance of, such
agreement, and the expenses of the Priority Lien Collateral Trustee incurred in
connection therewith shall be payable by each Grantor under the Collateral Trust
Agreement.

SECTION 11. MISCELLANEOUS.

Any notice required or permitted to be given under this Agreement shall be given
in accordance with the Collateral Trust Agreement. No failure or delay on the
part of the Priority Lien Collateral Trustee in the exercise of any power, right
or privilege hereunder or under the Collateral Trust Agreement shall impair such
power, right or privilege or be construed to be a waiver of any default or
acquiescence therein, nor shall any single or partial exercise of any such
power, right or privilege preclude other or further exercise thereof or of any
other power, right or privilege. All rights and remedies existing under this
Agreement and the Collateral Trust Agreement are cumulative to, and not
exclusive of, any rights or remedies otherwise available. In case any provision
in or obligation under this Agreement shall be invalid, illegal or unenforceable
in any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. All
covenants hereunder shall be given independent effect so that if a particular
action or condition is not permitted by any of such covenants, the fact that it
would be permitted by an exception to, or would otherwise be within the
limitations of, another covenant shall not avoid the occurrence of a Default or
an Event of Default if such action is taken or condition exists. This Agreement
shall be binding upon and inure to the benefit of the Priority Lien Collateral
Trustee and Grantors and their respective successors and assigns. No Grantor
shall, without the prior written consent of the Priority Lien Collateral Trustee
given in accordance with the Collateral Trust Agreement, assign any right, duty
or obligation hereunder. This Agreement and the Collateral Trust Agreement
embody the entire agreement and understanding between Grantors and the Priority
Lien Collateral Trustee and supersede all prior agreements and understandings
between such parties relating to the subject matter hereof and thereof.
Accordingly, the Collateral Trust Agreement may not be contradicted by evidence
of prior, contemporaneous or subsequent oral agreements of the parties. There
are no unwritten oral agreements between the parties. This Agreement may be
executed in one or more counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO ITS CONFLICTS OF LAW PROVISIONS (OTHER
THAN SECTION 5-1401 AND SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATION LAWS).

 

41



--------------------------------------------------------------------------------

EACH PARTY TO THIS AGREEMENT WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING UNDER THIS AGREEMENT OR ANY OF THE OTHER
COLLATERAL DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER
OF THIS AGREEMENT OR THE INTENTS AND PURPOSES OF THE OTHER COLLATERAL DOCUMENTS.
THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THIS AGREEMENT AND THE OTHER SECURITY DOCUMENTS, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.
EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH PARTY HERETO HAS
ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
PARTY HERETO WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE
DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED
THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES
ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 11
AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER WILL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS OF OR TO THIS
AGREEMENT OR ANY OF THE OTHER SECURITY DOCUMENTS OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING THERETO. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

In no event shall the Collateral Trustee be responsible or liable for any
failure or delay in the performance of its obligations hereunder arising out of
or caused by, directly or indirectly, forces beyond its control, including,
without limitation, strikes, work stoppages, accidents, acts of war or
terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software and hardware) services; it being understood
that the Collateral Trustee shall use reasonable efforts which are consistent
with accepted practices in the banking industry to resume performance as soon as
practicable under the circumstances.

 

42



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor and the Priority Lien Collateral Trustee have
caused this Agreement to be duly executed and delivered by their respective
officers thereunto duly authorized as of the date first written above.

 

NEWPAGE CORPORATION By:  

/s/ Jason Bixby

Name:   Jason Bixby Title:   Chief Financial Officer NEWPAGE HOLDING CORPORATION
By:  

/s/ Jason Bixby

Name:   Jason Bixby Title:   Chief Financial Officer CHILLICOTHE PAPER INC.
NEWPAGE ENERGY SERVICES LLC UPLAND RESOURCES, INC. RUMFORD COGENERATION, INC.
RUMFORD FALLS POWER COMPANY ESCANABA PAPER COMPANY LUKE PAPER COMPANY RUMFORD
PAPER COMPANY WICKLIFFE PAPER COMPANY LLC STORA ENSO NORTH AMERICA INC. STORA
ENSO NORTH AMERICA CORP. STORA ENSO PORT HAWKESBURY LIMITED STORA ENSO NORTH
AMERICA CANADIAN SALES, LLC By:  

/s/ Jason Bixby

Name:   Jason Bixby Title:   Chief Financial Officer



--------------------------------------------------------------------------------

THE BANK OF NEW YORK, as the Priority Lien Collateral Trustee By:  

/s/ Carlos R. Luciano

Name:   Carlos R. Luciano Title:   Vice President



--------------------------------------------------------------------------------

BNY TRUST COMPANY OF CANADA, as subagent for The Bank of New York, as the
Priority Lien Collateral Trustee By:  

/s/ George A. Bragg

Name:   George A. Bragg Title:   Vice President